Exhibit 10.1

OFFER LETTER

 

To:   

Sara Lee Corporation

3500 Lacey Road

   Downers Grove    IL 60515 USA    For the attention of: Brenda C. Barnes:
Chairman and Chief Executive Officer

25 September 2009

STRICTLY PRIVATE AND CONFIDENTIAL

IRREVOCABLE BINDING OFFER: SALE AND PURCHASE OF WORLDWIDE BODY CARE BUSINESS AND
EUROPEAN DETERGENTS BUSINESS

Dear Ms. Barnes,

We refer to the proposed sale by Sara Lee Corporation (the Seller) of the Shares
and the Businesses comprising the Worldwide Body Care Business and European
Detergents Business (together the Acquired Businesses). Terms defined in this
letter shall have the same meaning as set forth in the draft sale and purchase
agreement (the Draft SPA) in the form attached to this letter as Annex 1. The
Seller and the Purchaser are together referred to as the Parties.

 

1. PURCHASER OFFER

 

1.1 Unilever N.V. and Unilever PLC (together the Purchaser) hereby make an
irrevocable and binding offer (the Purchaser Offer), which Purchaser Offer shall
be capable of acceptance by the Seller (subject to the further terms of this
letter) in one of the following two forms:

 

  (a) the Purchaser Offer may be accepted by the Seller in a form that relates
to the entire Acquired Businesses (the First Option), in which case the Parties
shall, subject as the case may be to the provisions of paragraph 2.5 below,
enter into the Draft SPA; and

 

  (b) the Purchaser Offer may be accepted by the Seller in a form that relates
to the entire Acquired Businesses other than the French Business, as defined
below (the Second Option) in which case the Parties shall, subject as the case
may be to the provisions of paragraph 2.1 below in so far as it relates to Dutch
Consultation Requirements (as defined below) and the provisions of paragraph 2.5
below, enter into the Second Draft SPA (as defined below).

 

1.2 We hereby agree that we shall not have any rights whatsoever, whether on the
basis of applicable law or otherwise, to withdraw, in any way claim the
unenforceability of or to otherwise terminate the Purchaser Offer before the
Purchaser Offer Termination Time (as defined below) and hereby irrevocably waive
any such rights. This is without prejudice to our right to rely on the
conditions to and other rights of termination of the Draft SPA.

 

1.3

For the purposes of this letter the term Purchaser Offer Termination Time means
the time at which the Purchaser Offer shall expire, being 24.00 (Central
European Time) on the date falling 12 calendar months after the date of this
letter, provided that if by that time the Consultation Requirements (as defined
in paragraph 2 below) have not yet been complied with, the Seller and the
Purchaser shall each have the unilateral right - to be exercised by written
notice issued to the other Party prior to the original



--------------------------------------------------------------------------------

 

Purchaser Offer Termination Time - to extend the time by which the Purchaser
Offer shall expire to 24.00 (Central European Time) on the date falling 15
calendar months (or such later date as may be agreed upon in writing between the
Parties) after the date of this letter, in which case the term Purchaser Offer
Termination Time shall refer to the time to which the expiry of the Purchaser
Offer has been so extended. The period between the date hereof and the Purchaser
Offer Termination Time shall be referred to as the Purchaser Offer Period.

 

2. CONSULTATION REQUIREMENTS

 

2.1 In this letter, the employee consultation obligations under the Dutch Works
Councils Act (Wet op de ondernemingsraden), the SER Merger Code (SER besluit
Fusiegedragsregels 2000) and the Covenant with the Central Works Council of
Koninklijke Douwe Egberts B.V. which must legally have been satisfied prior to
the signing of the Draft SPA are referred to as the Dutch Consultation
Requirements and the employee consultation obligations under the French Labour
Code which must legally have been satisfied prior to the signing of the Draft
SPA are referred to as the French Consultation Requirements. The Dutch
Consultation Requirements and the French Consultation Requirements are referred
to together as the Consultation Requirements. With respect to acceptance of the
Purchaser Offer, we acknowledge that you cannot accept the Purchaser Offer in
the form of the First Option until the applicable Consultation Requirements have
been complied with and that you cannot accept the Purchaser Offer in the form of
the Second Option until the Dutch Consultation Requirements have been complied
with.

 

2.2 Upon the execution of this letter, the Seller shall without any unnecessary
delay initiate the process necessary to comply with the Consultation
Requirements. Accordingly, as soon as practicably possible after the date of
this letter, consultation shall be commenced with each employee representative
body as is necessary to comply with the Consultation Requirements. In this
respect, the Seller undertakes to use its best endeavours, and procure that its
Affiliates use their best endeavours, to take such steps as are necessary or
desirable to satisfy the Consultation Requirements as soon as possible, and in
any event before the Purchaser Offer Termination Time. Furthermore, until
Closing the Seller shall not, and shall procure that no member of the Seller
Group, nor any of its or their respective officers, directors, employees,
representatives or advisors shall, commit any act or omission that is
inconsistent with the agreed communication messages set out in Annex 2 of this
letter.

 

2.3 Similarly, the Purchaser undertakes to use its best endeavours, and to
procure that its Affiliates use their best endeavours, to take such steps as are
necessary or desirable to satisfy the Consultation Requirements as soon as
possible, and in any event before the Purchaser Offer Termination Time. The
Purchaser also undertakes to provide, and to procure that its Affiliates
provide, the Seller and its Affiliates with all reasonable support and
cooperation in order to assist the Seller and its Affiliates with the
satisfaction of the Consultation Requirements. Furthermore, until Closing the
Purchaser shall not, and shall procure that no member of the Purchaser Group,
nor any of its or their respective officers, directors, employees,
representatives or advisors shall, commit any act or omission that is
inconsistent with the agreed communication messages set out in Annex 2 of this
letter.

 

2.4 The Parties shall regularly consult and exchange all available information
with each other as to the status of and progress with such steps.

 

2.5

In the event the employee consultation process with the Central Works Council of
Koninklijke Douwe Egberts B.V, the Dutch Works Council “Ondernemingsraad
Household & Bodycare / Corporate staven”, Sara Lee Household & Body Care France
SNC comité d’entreprise (works council), Sara Lee Coffee & Tea France SNC Comité
central d’Entreprise (central works council),

 

Page            2



--------------------------------------------------------------------------------

 

Sara Lee Coffee & Tea France SNC Comité d’Etablissement de Villepinte
(Villepinte works council), Sara Lee Villepinte Comité d’hygiène, sécurité &
conditions de travail and/or any other relevant employee representative bodies
in France or the Netherlands results in any suggestions or conditions relating
to the terms of the transactions contemplated by the Purchaser Offer being made
by any such employee representative body, then, during the Purchaser Offer
Period, the Parties will discuss in good faith (without any binding obligation
for either of the Parties to agree to any changes) whether and to what extent
such transactions may be altered to accommodate the relevant employee
representative body and undertake to take all actions necessary and reasonable
to resolve any outstanding issues in this respect.

 

3. ADDITIONAL CONSULTATION REQUIREMENTS

 

3.1 In addition to the Consultation Requirements, Parties acknowledge and agree
that it will also be necessary to follow employment consultation procedures
under the European Works Council Agreement to which the Seller Group is a party
and in countries and/or with employee representative bodies other than those
referred to with respect to the Consultation Requirements (the Additional
Consultation Requirements).

 

3.2 With respect to the Additional Consultation Requirements, the Seller shall
without unnecessary delay initiate the process necessary to comply with the
Additional Consultation Requirements. Accordingly, as soon as practicably
possible after the date of this letter, consultation shall be commenced with
each employee representative body as is necessary to comply with the Additional
Consultation Requirements. In this respect, the Seller undertakes to use its
best endeavours, and procure that its Affiliates use their best endeavours, to
take such steps as are necessary or desirable to satisfy the Additional
Consultation Requirements as soon as possible, and in any event before the
Purchaser Offer Termination Time. Furthermore, until Closing the Seller shall
not, and shall procure that no member of the Seller Group, nor any of its or
their respective officers, directors, employees, representatives or advisors
shall, commit any act or omission that is inconsistent with the agreed
communication messages set out in Annex 2 of this letter.

 

3.3 Similarly, the Purchaser undertakes to use its best endeavours, and to
procure that its Affiliates use their best endeavours, to take such steps as are
necessary or desirable to satisfy the Additional Consultation Requirements as
soon as possible, and in any event before the Purchaser Offer Termination Time.
The Purchaser also undertakes to provide, and to procure that its Affiliates
provide, the Seller and its Affiliates with all reasonable support and
cooperation in order to assist the Seller and its Affiliates with the
satisfaction of the Additional Consultation Requirements. Furthermore, until
Closing the Purchaser shall not, and shall procure that no member of the
Purchaser Group, nor any of its or their respective officers, directors,
employees, representatives or advisors shall, commit any act or omission that is
inconsistent with the agreed communication messages set out in Annex 2 of this
letter.

 

3.4 The Parties shall regularly consult and exchange all available information
with each other as to the status of and progress with such steps.

 

4. ACCEPTING THE PURCHASER OFFER IN THE FORM OF THE FIRST OPTION

 

4.1 With respect to the acceptance of the Purchaser Offer in the form of the
First Option, we acknowledge that you cannot accept the Purchaser Offer in the
form of the First Option and sign the Draft SPA until you are satisfied that the
Consultation Requirements have been complied with.

 

Page            3



--------------------------------------------------------------------------------

4.2 Accordingly, you will provide immediate written notice to us once you are
satisfied that the Consultation Requirements have been complied with.
Furthermore, if by written notice you thereafter accept the Purchaser Offer in
the form of the First Option prior to the Purchaser Offer Termination Time, you
will be treated as having duly accepted the Purchaser Offer in the form of the
First Option. Subject to the provisions of paragraph 2.5 above, you will then
return to us a signed version of the Draft SPA and we hereby agree to
countersign the Draft SPA immediately after its delivery.

 

4.3 If you do not deliver notice of your acceptance of the Purchaser Offer in
the form of the First Option before the Purchaser Offer Termination Time, the
Purchaser Offer in the form of the First Option shall lapse and shall no longer
be capable of acceptance.

 

5. ACCEPTING THE PURCHASER OFFER IN THE FORM OF THE SECOND OPTION

 

5.1 With respect to the acceptance of the Purchaser Offer in the form of the
Second Option, we acknowledge that you cannot accept the Purchaser Offer in the
form of the Second Option and sign the Second Draft SPA (as defined below) until
you are satisfied that the Dutch Consultation Requirements have been complied
with.

 

5.2 Accordingly, you will provide written notice to us once you are satisfied
that the Dutch Consultation Requirements have been complied with. Furthermore,
if by written notice you thereafter accept the Purchaser Offer in the form of
the Second Option prior to the Purchaser Offer Termination Time, you will be
treated as having duly accepted the Purchaser Offer in the form of the Second
Option. Subject to the provisions of paragraph 2.5 above, you will then return
to us a signed version of the Second Draft SPA and we hereby agree to
countersign the Second Draft SPA immediately after its delivery.

 

5.3 If you do not deliver notice of your acceptance of the Purchaser Offer in
the form of the Second Option before the Purchaser Offer Termination Time, the
Purchaser Offer in the form of the Second Option shall lapse and shall no longer
be capable of acceptance.

 

5.4 The Parties shall amend the terms of the Draft SPA (the Draft SPA as so
amended hereinafter referred to as the Second Draft SPA) so as to make only such
modifications as are legally necessary to reflect the exclusion from the
Acquired Businesses of those parts of the Acquired Businesses that are located
in France or the disposal of which would be subject to any French Consultation
Requirements (hereinafter the French Business). The Second Draft SPA will in any
event contain the following modifications:

 

  (a) the definitions of the Acquired Businesses, the Worldwide Body Care
Business and the European Detergents Business shall be modified to exclude the
French Business;

 

  (b) the definitions of Employees (including its various sub-categories) shall
be amended to exclude any employees that form part of the French Business;

 

  (c) the list of Assumed Business Debts shall be amended to exclude any debts
that form part of the French Business;

 

  (d) the definition of Assumed Liabilities shall be amended to exclude any
liabilities that form part of the French Business, which liabilities shall be
added to the list of Excluded Liabilities in Part F of Schedule 2 of the Draft
SPA;

 

Page            4



--------------------------------------------------------------------------------

  (e) the list of Excluded Assets set out in Part C of Schedule 2 of the Draft
SPA shall be amended to add to the list any assets that form part of the French
Business;

 

  (f) the list of Excluded Contracts in Part D of Schedule 2 of the Draft SPA
shall be amended to add to the list any contracts that form part of the French
Business;

 

  (g) the definition of Business IP shall be amended to exclude any intellectual
property that forms part of the French Business;

 

  (h) the definitions of Business Properties shall be amended to exclude any
freehold or leasehold properties that form part of the French Business;

 

  (i) the definitions of Business Purchaser and Business Sellers and Schedule 1
of the Draft SPA shall be amended to exclude any Business Purchaser or Business
Seller who is only acquiring or disposing of all or a part of the French
Business;

 

  (j) the aggregate of the Debt Free/Cash Free Prices for all of the Sets of
Shares and Businesses (excluding the French Business) shall be equal to the
aggregate Debt Free/Cash Free Prices for all of the Sets of Shares and
Businesses pursuant to Exhibit 10 of the Draft SPA less the Debt Free/Cash Free
Prices allocated, pursuant to Exhibit 10 of the Draft SPA, to the Sets of Shares
and Businesses that form part of the French Business;

 

  (k) the definition of IT Systems shall be amended to exclude any Information
Technology that forms part of the French Business;

 

  (l) the definition of Last Accounts shall continue to refer to the Acquired
Businesses as contemplated by the Draft SPA;

 

  (m) the definition of Local Agreements and Schedule 8 shall be modified to
exclude any local sale and purchase agreements which relate to the Shares and/or
Businesses which are to be excluded from the disposal in accordance with the
above;

 

  (n) the definitions of Share Purchasers and Share Sellers and Schedule 1 shall
be modified to exclude any Share Purchaser or Share Seller which is only
purchasing or selling Shares which are excluded from the disposal in accordance
with the above; and

 

  (o) the definition of Target Companies and Schedule 1 shall be amended to
exclude any companies and subsidiaries that form part of the French Business.

 

5.5 The legal advisers to the Parties shall produce a Second Draft SPA taking
into account the modifications referred to in paragraph 5.4 above within
3 months of the date of this letter (unless otherwise agreed between the
Parties). If there is any dispute as to:

 

  •  

the Shares or Businesses which need to be excluded in order that the disposal is
not subject to French Consultation Requirements, then that dispute shall be
referred by either Party to a Legal Expert with instructions to resolve the
dispute by providing an opinion on what modifications to the Draft SPA are
necessary so that the disposal is not subject to French Consultation
Requirements and the Parties agree that the Draft SPA shall be modified in
accordance with that opinion; and/or

 

Page            5



--------------------------------------------------------------------------------

  •  

the modified aggregate of Debt Free/Cash Free Prices, then that dispute shall be
referred by either Party to an Expert with instructions to resolve the dispute
by determining what the appropriate modifications to the Debt Free/Cash Free
Prices should be and the Parties agree that the Draft SPA shall be amended in
accordance with that determination.

Legal Expert shall be an independent French lawyer who specialises in French
employment law and who has been practising in that specialisation for at least
10 years and such expert shall be identified by agreement between the Parties.

 

5.6 Where any dispute is referred to an Expert and/or a Legal Expert in
accordance with the above, such expert (or experts) shall be requested to make
their decision within 60 days of acknowledgement by the expert of its
appointment. Each of the Parties shall make a written submission to the expert
of its position and reasoning in relation to the dispute in question within 15
days of the appointment of the expert and thereafter to make any further
submissions and/or statements as the expert may request. Each Party shall
promptly provide access to all such information from time to time to the other
Party and/or to the expert as may reasonably be required in order to determine
the necessary modifications to the Draft SPA. The expert shall act as an expert
(and not as an arbitrator) in making its determination which shall, in the
absence of manifest error, be final and binding on the Parties and the Parties
expressly waive any right they may have to challenge it.

 

6. THE FRENCH OFFER

 

6.1 Subject to the Purchaser Offer having been accepted in the form of the
Second Offer, the Purchaser hereby makes an irrevocable and binding offer to
purchase the French Business in accordance with the terms of the French SPA, as
defined below (the French Offer), which Purchaser Offer shall be capable of
acceptance by the Seller (subject to the further terms of this letter) once the
French Consultation Requirements have been complied with (such in the manner
referred to in paragraph 2.2 above).

 

6.2 We hereby agree that we shall not have any rights whatsoever, whether on the
basis of applicable law or otherwise, to withdraw, in any way claim the
unenforceability of or to otherwise terminate the French Offer before the French
Offer Termination Time (as defined below) and hereby irrevocably waive any such
rights. For the purposes of this letter the term French Offer Termination Time
means the time at which the French Offer shall expire, being 24.00 (Central
European Time) on the date falling 21 calendar months after the date of this
letter.

 

7. ACCEPTING THE FRENCH OFFER

 

7.1 With respect to the French Offer (which Parties acknowledge will only come
into existence following the Purchaser Offer having been accepted in the form of
the Second Offer), we acknowledge that you cannot accept the French Offer and
sign the French Draft SPA until the French Consultation Requirements have been
complied with.

 

7.2 If the French Consultation Requirements are complied with after the
Purchaser Offer has been accepted in the form of the Second Offer, you shall
immediately notify us thereof in writing. Furthermore, if by written notice you
thereafter accept the French Offer prior to the French Offer Termination Time,
you will be treated as having duly accepted the French Offer. Subject to the
provisions of paragraph 2.5 above, if the French Offer has been accepted:

 

  (a) prior to closing having taken place pursuant to the Second Draft SPA, the
Second Draft SPA shall be automatically terminated and Parties shall enter into
the Draft SPA as if the Purchaser Offer had been accepted in the form of the
First Option; and

 

Page            6



--------------------------------------------------------------------------------

  (b) after closing has taken place pursuant to the Second Draft SPA, Parties
shall, following the determination of the French Draft SPA in accordance with
paragraphs 7.4 and 7.5 below, enter into the French Draft SPA.

 

7.3 If you do not deliver notice of satisfaction of the French Consultation
Requirements before the French Offer Termination Time, the French Offer shall
lapse and shall no longer be capable of acceptance.

 

7.4 Parties shall negotiate in good faith to amend the terms of the Draft SPA
(the Draft SPA as so amended hereinafter referred to as the French Draft SPA) so
as to make only such modifications as are legally necessary to reflect the fact
that only the French Business will be the subject of the French Draft SPA. The
French Draft SPA will in any event contain the following modifications:

 

  (a) the MAC Condition and all related provisions (including the definition in
Schedule 1 of the Draft SPA of Material Adverse Change and the procedure set out
in clauses 9.2 to 9.8 of the Draft SPA) shall be deleted from the French Draft
SPA;

 

  (b) the Long Stop Date shall be extended to a date that is 24 months after the
date of this letter; and

 

  (c) such modifications as are effectively the reverse of the modifications
made to the Draft SPA pursuant to paragraphs 5.4(a) through (o) above, so as to
ensure that together the Second Draft SPA and the French Draft SPA have the same
aggregate effect as would have been the case had the Parties only entered into
the Draft SPA.

 

8. COMPETITION CLEARANCE

We shall upon exchange of this letter prepare for and, to the extent possible,
commence the notifications with the European Commission and other relevant
competition authorities in accordance with clause 3.2 of the Draft SPA and both
Parties shall in that connection comply with clauses 3.5 to 3.8 of the Draft SPA
(in relation to conduct of the procedures to obtain the relevant competition
clearance) as if such clauses were included in this letter.

 

9. TRANSITION PLANNING

Upon the execution of this letter, the Parties shall initiate integration
planning on the basis set out in Annex 3.

 

10. EXCLUSIVITY

 

10.1 In consideration for us committing further time, effort and resources to
the transactions contemplated by this letter you hereby confirm that you are not
currently involved in discussions with, or considering any offer or proposal
from any other person in relation to the Shares or the Businesses or any part
thereof or performing any ongoing work in relation to any sale or disposal of
the Shares or the Businesses or any part thereof other than the transactions
contemplated by this letter.

 

Page            7



--------------------------------------------------------------------------------

10.2 Until the earlier to occur of the signing by you of the Draft SPA and the
Purchaser Offer Termination Time (or, if the Purchaser Offer is accepted in the
form of the Second Option, the earlier to occur of the signing by you of the
French Draft SPA and the French Offer Termination Date) or such later time as
you and we may agree in writing, we will be granted exclusivity by you in
relation to the acquisition of the Shares and the Businesses or any interest in
them. By countersigning this letter you undertake not to solicit, invite or
initiate or otherwise engage in negotiations or commitments concerning the sale
of, or accept any bid or offer in relation to, the Shares or the Businesses or
any part thereof during such period. You will not provide any information to any
other person in relation to their possible acquisition of the Shares or the
Businesses or any interest in them during such period. You will not commence
employment consultation processes in relation to the sale of the Shares and/or
the Businesses to any other person.

 

11. MATERIAL ADVERSE CHANGE

 

11.1 The Purchaser shall have a right to terminate the Purchaser Offer if a fact
or circumstance has arisen which has resulted in, or is reasonably expected to
result in, a Material Adverse Change from the date of this letter until the
Purchaser Offer Termination Time (if the Purchaser Offer is not accepted) or the
date the Purchaser Offer is accepted (if earlier), provided that the right to
terminate the Purchaser Offer as a result of a Material Adverse Change shall be
subject to the provisions of clause 9.2 to 9.8 of the Draft SPA, which clauses
shall mutatis mutandis apply as if they were included in this letter.

 

11.2 For the avoidance of doubt, Parties agree that paragraph 11.1 above does
not create any right of termination with respect to the French Offer.

 

12. CONDUCT OF BUSINESS

 

12.1 The Seller shall procure that (except as may be approved by the Purchaser
in writing and other than with respect to the Permitted Actions):

 

  (a) the Acquired Businesses are carried on in all material respects in the
ordinary course and in accordance with the obligations set out in Schedule 7 of
the Draft SPA, save that any reference in Schedule 7 to Closing is substituted
by reference to the earlier of (i) the date of the execution by both Parties of
the Draft SPA; (ii) the date of the execution by both Parties of the Second
Draft SPA; and (iii) the Purchaser Offer Termination Date; and

 

  (b) following the acceptance of the Purchaser Offer in the form of the Second
Option, the French Business is carried on in all material respects in the
ordinary course and in accordance with the obligations set out in Schedule 7 of
the Second Draft SPA, save that any reference in Schedule 7 to Closing is
substituted by reference to the earlier of (i) the date of the termination of
the executed Second Draft SPA and the execution by both Parties of the Draft SPA
(as referred to in paragraph 7.2(a) above); (ii) the date of execution of the
French Draft SPA (as referred to in paragraph 7.2(b) above); and (iii) the
French Offer Termination Time.

 

12.2 Parties agree that the remedy of specific performance and/or injunctive
relief shall be the Purchaser’s sole and exclusive remedy in relation to a
breach by the Seller of the provisions of paragraph 12.1 above, despite any
other remedy that would otherwise be available to the Purchaser. However, the
previous sentence shall be without prejudice to the Purchaser’s ability to claim
damages after Closing for a breach of the provisions of clause 4.1 of the Draft
SPA (as read together with Schedule 7 of the Draft SPA).

 

Page            8



--------------------------------------------------------------------------------

13. ANNOUNCEMENTS

 

13.1 Neither party shall make or solicit any disclosure or announcement, issue
any circular in connection with or otherwise publicise the existence or subject
matter of the transactions contemplated by this letter (including, without
limitation, our interest in the Acquired Businesses or any part thereof, the
negotiations leading to, and any arrangements or document relating to, this
letter or the transactions contemplated by it) without the prior written
approval of the other party. You undertake to procure that your respective
Affiliates and your and their Representatives comply with the undertaking set
out in this paragraph as if each of them had given it.

 

13.2 Such restrictions shall not apply:

 

  (a) in relation to the disclosures and announcements reasonably required in
connection with the Consultation Requirements and/or the Additional Consultation
Requirements, provided that the disclosing Party shall use reasonable efforts to
also in such case protect the confidentiality of the relevant information; and

 

  (b) to the extent that the announcement or circular is required by law or by
any stock exchange or any regulatory, governmental or antitrust body (including
any tax authority) or any other relevant authority of competent jurisdiction to
which any party is subject or submits, whether or not the requirement has the
force of law. If this exception applies, the party making the announcement or
issuing the circular shall provide reasonable notice to the other party and use
its reasonable efforts to consult with the other party in advance as to the
form, content and timing of any such announcement or circular.

 

14. CONFIDENTIALITY

 

14.1 For the purposes of this letter:

Confidential Information means written information and information transferred
or obtained orally, visually, electronically or by any other means comprising:

 

  (a) (in relation to our obligations) any information received or held by us
(or any of our Representatives) relating to the Seller Group or, prior to
Closing, any of the Target Companies and/or the Businesses; or

 

  (b) (in relation to your obligations) any information received or held by you
(or any of your Representatives) relating to us, or, following Closing, any of
the Target Companies and/or the Businesses; and

 

  (c) information relating to the provisions of, and negotiations leading to
this letter and the transactions contemplated by it (including, without
limitation, our interest in the Acquired Businesses or any part thereof and any
arrangements or document relating to the transactions contemplated by this
letter).

Representatives means the respective directors, officers, employees, agents,
advisers, accountants and consultants of each Party and of its respective
Affiliates.

 

Page            9



--------------------------------------------------------------------------------

14.2 The Parties shall (and undertake to procure that their respective
Affiliates and your and their Representatives shall) maintain the
confidentiality of the Confidential Information and shall not disclose
Confidential Information to any person except (i) as permitted by the terms of
this letter or (ii) with the prior written approval of the other party.

 

14.3 This paragraph 14 shall not prevent the disclosure of Confidential
Information by the Parties or their Representatives to the extent the relevant
party can demonstrate that:

 

  (a) disclosure is required by law or by any stock exchange or any regulatory,
governmental or antitrust body (including any tax authority) or any other
relevant authority of competent jurisdiction to which any party is subject or
submits having applicable jurisdiction (provided that if this except applies,
the party making such disclosure shall provide reasonable written notice of its
intention to disclose such information and take into account the reasonable
comments of the other party when making such disclosure);

 

  (b) disclosure is of Confidential Information which was lawfully in the
possession of that party or any of its Representatives (in either case as
evidenced by written records) without any obligation of secrecy prior to its
being received or held;

 

  (c) disclosure is of Confidential Information which has previously become
publicly available other than as a result of the fault of that party, its
Affiliates or their Representatives;

 

  (d) disclosure is required for the purpose of any arbitral or judicial
proceedings arising out of the Transactions or any arrangements or document
relating to the Transactions.

 

14.4 The Parties and their respective Affiliates shall only disclose
Confidential Information to Representatives if they are reasonably required to
do so for purposes connected with the transactions contemplated by this letter
and only if the Representatives are informed of the confidential nature of the
Confidential Information.

 

14.5 If (i) the Purchaser Offer has not been accepted in the form of the First
Option or the Second Offer prior to the Purchaser Offer Termination Date or
(ii) the Purchaser Offer is accepted in the form of the Second Option prior to
Purchaser Offer Termination Date, but the French Offer is not accepted prior to
the French Offer Termination Date, then in both cases we shall as soon as
practicable on request by you:

 

  (a) return to you all written documents and other materials relating to the
Seller, any Target Company, any Business or this letter (including any
Confidential Information) which you (or your Representatives) have provided to
the us (or our Representatives), without keeping any copies of them;

 

  (b) destroy all information or other documents derived from such Confidential
Information; and

 

  (c) so far as it is practicable to do so, expunge such Confidential
Information from any computer, word processor or other device.

 

14.6 The Parties agree that the confidentiality letter between them in relation
to the transaction contemplated by this letter shall terminate forthwith and
that none of them shall have any rights or remedies under the confidentiality
letter save for antecedent breach.

 

Page            10



--------------------------------------------------------------------------------

15. JOINT AND SEVERAL LIABILITY

All of the obligations of Unilever PLC and Unilever N.V. under or pursuant to
this letter (whether or not expressed to be given by Unilever PLC and Unilever
N.V. individually or together) are given jointly and severally and Unilever PLC
and Unilever N.V. shall each have joint and several liability in respect of all
such obligations.

 

16. GOVERNING LAW AND JURISDICTION

 

16.1 This letter and any obligations arising out of or in connection with this
letter shall be governed by, and interpreted in accordance with, the laws of
England.

 

16.2 The courts of England are to have exclusive jurisdiction to settle any
disputes which may arise out of or in connection with this letter, whether
contractual or non-contractual. For such purposes each party irrevocably submits
to the jurisdiction of the English courts, waives any objections to the
jurisdiction of those courts and irrevocably agrees that a judgment or order of
the English courts in connection with the matters set out in this letter is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction.

 

16.3 The Parties shall at all times maintain an agent for service of process and
any other documents in proceedings in England or any other proceedings in
connection the matters set out in this letter. The Purchaser’s agent for service
shall be Unilever PLC, Unilever House, Blackfriars, London EC4P 4BQ, United
Kingdom (or such other person as notified in writing to the Seller) and the
Seller’s agent for service shall be Sara Lee UK Finance Limited, 225 Bath Road,
Slough SL1 4AU, United Kingdom (or such other person as notified in writing to
the Purchaser). Any claim form, judgment or other notice of legal process shall
be sufficiently served if delivered to such agent at its address for the time
being. The Parties undertake not to revoke the authority of their respective
agents, without appointing another suitable party.

Yours faithfully,

 

Unilever N.V.   Unilever N.V. /s/ signature   /s/ signature Unilever PLC  
Unilever PLC /s/ signature   /s/ signature

 

Page            11



--------------------------------------------------------------------------------

Annex 1: Draft SPA

Sara Lee Corporation

Unilever N.V.

Unilever PLC

 

 

AGREEMENT

for the sale and purchase of

the Body Care business of

Sara Lee Corporation

 

 

[DATE]

 

1



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page 1.    SALE AND PURCHASE    5 2.    PRICE    6 3.   
CONDITIONS TO CLOSING    7 4.    PRE-CLOSING UNDERTAKINGS    11 5.    CLOSING   
11 6.    SELLER WARRANTIES    11 7.    PURCHASER WARRANTIES    12 8.    CONDUCT
OF PURCHASER CLAIMS    12 9.    NO RIGHTS OF RESCISSION OR TERMINATION    13 10.
   BUSINESS ASSETS, CONTRACTS AND LIABILITIES    15 11.    SPECIFIC INDEMNITIES
   16 12.    RELEVANT PROPERTIES    17 13.    INTELLECTUAL PROPERTY AND IT    17
14.    EMPLOYEES    17 15.    RETIREMENT BENEFITS    19 16.    TAX    19 17.   
INSURANCE    19 18.    TRADE DEBTORS AND TRADE CREDITORS    20 19.    PAYMENT OF
INTER-COMPANY DEBT    20 20.    GUARANTEES AND OTHER THIRD PARTY ASSURANCES   
20 21.    POST-CLOSING AGREEMENTS    21 22.    WORLDWIDE HOUSEHOLD BUSINESS   
22 23.    INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING    23 24.    CHANGES
OF NAME AND DOMAIN NAME REGISTRATIONS    23 25.    AGENCY STRUCTURE    25 26.   
PAYMENTS    25 27.    ANNOUNCEMENTS    25 28.    CONFIDENTIALITY    25 29.   
JOINT AND SEVERAL LIABILITY UNILEVER PLC AND UNILEVER NV    27 30.    ASSIGNMENT
ETC.    27 31.    FURTHER ASSURANCES    27

 

2



--------------------------------------------------------------------------------

32.    COSTS    29 33.    NOTICES    29 34.    CONFLICT WITH OTHER AGREEMENTS   
29 35.    WHOLE AGREEMENT    30 36.    WAIVERS, RIGHTS AND REMEDIES    30 37.   
COUNTERPARTS    30 38.    VARIATIONS    31 39.    INVALIDITY    31 40.    THIRD
PARTY ENFORCEMENT RIGHTS    31 41.    GOVERNING LAW AND JURISDICTION    31
SCHEDULE 1 DESIGNATED SELLERS AND DESIGNATED PURCHASERS    14 SCHEDULE 2 THE
BUSINESSES    14 SCHEDULE 3 DISPOSITION STRUCTURE    14 SCHEDULE 4 SELLER
WARRANTIES    14 SCHEDULE 5 LIMITATIONS ON LIABILITY    14 SCHEDULE 6 PURCHASER
WARRANTIES    14 SCHEDULE 7 CONDUCT OF THE ACQUIRED BUSINESSES    14 SCHEDULE 8
CLOSING ARRANGEMENTS    14 SCHEDULE 9 BUSINESS CONTRACTS    14 SCHEDULE 10
PROPERTIES    14 SCHEDULE 11 INTELLECTUAL PROPERTY AND IT    14 SCHEDULE 12
RETIREMENT BENEFITS    14 SCHEDULE 13 TAX    14 SCHEDULE 14 TRADE DEBTORS AND
TRADE CREDITORS    14 SCHEDULE 15 INTER-COMPANY DEBT    14 SCHEDULE 16 POST
CLOSING FINANCIAL ADJUSTMENTS    14 SCHEDULE 17 AGENCY PROVISIONS    14
SCHEDULE 18 PERMITTED ACTIONS AND PERMITTED DISTRIBUTIONS    14 SCHEDULE 19
[BLANK]    14 SCHEDULE 20 DEFINITIONS AND INTERPRETATION    14

 

3



--------------------------------------------------------------------------------

EXHIBITS REFERRED TO IN THIS AGREEMENT

 

Description    Clause/Schedule EXHIBIT 1    THIRD PARTY ASSURANCES

Part A:

   Third Party Assurances given by Seller Group

Part B:

   Third Party Assurances given by Acquired Businesses

Part C:

   Third Party Assurances given by Target Companies EXHIBIT 2    INFORMATION ON
TARGET COMPANIES

Part A:

   Details of the Target Companies

Part B:

   Details of the Subsidiaries of the Target Companies EXHIBIT 3    REGISTERED
OWNED IP EXHIBIT 4    PROPERTIES

Part A:

   Information on Target Company Properties

Part B:

   Information on Business Properties EXHIBIT 5    FINANCIAL ADJUSTMENTS

Part A:

   Amounts for Normalised Working Capital and Estimated Inter-Company Payables
and Receivables

Part B:

   Closing Statement Format

Part C:

   Working Capital Breakdown EXHIBIT 6    EMPLOYEES EXHIBIT 7    IT EXHIBIT 8   
BUSINESS CONTRACTS

Part A:

   General Principles

Part B:

   Included Contracts

Part C:

   Excluded Contracts EXHIBIT 9    CLOSING TIME EXHIBIT 10    PURCHASE PRICE
ALLOCATION Exhibit 11    Last Accounts, Accounting Principles and Liabilities

Part A:

   Last Accounts

Part B:

   Accounting Principles

Part C:

   Categories of Liabilities

[AGREED FORM DOCUMENTS REFERRED TO IN THIS AGREEMENT]

 

Description    Clause/Schedule

 

4



--------------------------------------------------------------------------------

AGREEMENT

dated                          

PARTIES:

 

(1) Sara Lee Corporation, a company incorporated in the United States of America
whose registered office is at 3500 Lacey Road, Downers Grove, IL 60515 United
States of America (the Seller);

 

(2) Unilever PLC, a company incorporated in England and Wales (registered number
41424) whose registered office is at Port Sunlight, Wirral, Merseyside, CH26
4UJ, United Kingdom (Unilever PLC); and

 

(3) Unilever N.V., a company incorporated in the Netherlands whose corporate
seat is in Rotterdam and whose registered office is at Weena 455, 3014 AL
Rotterdam, the Netherlands (Unilever NV and together with Unilever PLC, the
Purchaser),

(together the parties).

Words and expressions used in this Agreement shall be interpreted in accordance
with Schedule 20.

IT IS AGREED:

1. SALE AND PURCHASE

1.1 The Seller (through the Share Sellers and the Business Sellers) shall sell,
or procure the sale of, and the Purchaser (through the Share Purchasers and the
Business Purchasers) shall purchase, or procure the purchase of, the Shares and
the Businesses on the terms, and subject to the Conditions, set out in this
Agreement as at and with effect from Closing.

1.2 Each Share Seller shall sell, and each Share Purchaser shall purchase, the
full legal and beneficial interest in the particular Set of Shares for which it
is identified as the respective Share Seller or Share Purchaser in Part A of
Schedule 1. Each Set of Shares shall be sold free of Third Party Rights of any
description and with all rights attaching to them at Closing including the right
to receive all distributions, dividends or any return of capital declared, paid
or made in respect of the relevant Shares after Closing.

1.3 Each Business Seller:

 

(a) identified in Part B of Schedule 1 shall sell, and each Business Purchaser
shall purchase, the particular Business for which it is identified as the
respective Business Seller or Business Purchaser in Part B of Schedule 1, save
that the Owned IP owned by each such Business Seller shall be assigned to the
assignee(s) identified in the IP Assignment; and

 

(b) not identified in Part B of Schedule 1 shall assign to the assignee(s)
identified in the IP Assignment and each such assignee shall purchase, the Owned
IP owned by such Business Seller.

Each Business shall be sold as a going concern with effect from Closing.

1.4 The Seller shall (for itself and on behalf of the Share Sellers) waive all
rights of pre-emption over any of the Shares conferred upon them in any way and
shall procure that no later than Closing all rights of pre-emption and other
similar or comparable rights over and in respect of all or any of the Shares
conferred upon or held by any other person are waived so as to permit the sale
and purchase of the Shares hereunder.

 

5



--------------------------------------------------------------------------------

2. PRICE

2.1 The overall price for the Shares and the Businesses shall be the aggregate
of the prices for each Set of Shares and each Business as set out in this
clause 2.

2.2 At Closing, the Purchaser shall pay to the Seller an amount (the Closing
Payment), which is the aggregate of all the Initial Share Prices and Initial
Business Prices, which aggregate is to be calculated on the basis of the
following formula:

CP = DCFP – (EICP + EED + EABD) + (EICR +EC)

Where:

 

CP   =      the Closing Payment DCFP   =      the amount of € 1,275,000,000,
which amount shall be allocated in accordance with Exhibit 10 EICP   =      the
aggregate of the Estimated Inter-Company Payables in respect of each Set of
Shares EED   =      the aggregate of the Estimated External Debt in respect of
each Set of Shares EABD   =      the aggregate of the Estimated Assumed Business
Debt in respect of each Business EICR   =      the aggregate of the Estimated
Inter-Company Receivables in respect of each Set of Shares EC   =      the
aggregate of the Estimated Cash in respect of in respect of each Set of Shares

2.3 By no later than 17:30 (CET) on the last Business Day that is at least 10
Business Days prior to the anticipated Closing Date, the Seller shall acting
reasonably and in good faith provide to the Purchaser:

 

(a) an estimate of the Estimated External Debt, the Estimated Cash, the
Estimated Inter-Company Payables and the Estimated Inter-Company Receivables,
each in respect of each Set of Shares and on an aggregated basis; and

 

(b) an estimate of the Estimated Assumed Business Debt, each in respect of each
Business and on an aggregated basis.

2.4 In relation to each Set of Shares, the final price (the Final Share Price)
shall be the amount which results from taking the Initial Share Price for those
Shares and making appropriate adjustments for the following (each as calculated
and paid in accordance with the Financial Adjustments):

 

(a) the External Debt of the relevant Target Sub-Group;

 

(b) the Inter-Company Debt of the relevant Target Sub-Group;

 

(c) the Cash of the relevant Target Sub-Group; and

 

(d) the Working Capital of the relevant Target Sub-Group.

 

6



--------------------------------------------------------------------------------

2.5 In relation to each Business, the price (the Final Business Price) shall be
the amount which results from taking the Initial Business Price for that
Business and making appropriate adjustments for the following (each as
calculated and paid in accordance with the Financial Adjustments):

 

(a) the Working Capital of that Business; and

 

(b) the Assumed Business Debt of that Business.

2.6 Each Final Share Price and each Final Business Price (subject to any further
adjustment, if applicable, pursuant to clause 2.7 and/or clause 2.8), shall be
adopted for all tax and accounting reporting purposes. Each Final Business Price
will be allocated between the relevant Business Assets in accordance with
Exhibit 10.

2.7 Any payment made in satisfaction of a liability arising under a Seller
Obligation or a Purchaser Obligation, shall (subject to clause 2.8) be made on
the following basis:

 

(a) if it is specifically referable to any particular Set of Shares (or to any
Target Company or Target Companies in a particular Target Sub-Group) or any
particular Business or Business Asset, it shall so far as possible adjust the
price paid for the relevant Shares or Business or Business Asset;

 

(b) otherwise, it shall adjust the price for such Shares or Business as the
Seller and the Purchaser agree to be appropriate in the circumstances; or in the
absence of such agreement it shall adjust pro rata the price paid for each Set
of Shares and each Business.

2.8 If any payment made in satisfaction of a liability under a Seller Obligation
or any adjustment pursuant to the Financial Adjustments would in either case
reduce the price of a particular Set of Shares or Business to less than €1, then
such payment or adjustment shall be made on the following basis:

 

(a) the price of that particular Set of Shares or Business shall be reduced to
€1; and

 

(b) the balance shall adjust the price for such Shares or Business as the Seller
and the Purchaser agree to be appropriate in the circumstances or, if they do
not agree, it shall adjust pro rata the price paid for each of the other Sets of
Shares and Businesses, provided that in each case the price for the relevant Set
of Shares or Business at the relevant time is not reduced to less than €1.

3. CONDITIONS TO CLOSING

3.1 Closing shall be conditional on the following Conditions having been
fulfilled or waived in accordance with this Agreement:

 

(a) the European Commission adopting, or having been deemed to have adopted, a
decision that the Proposed Transactions are compatible with the common market
and the functioning of the EEA Agreement pursuant to Council Regulation (EC)
No. 139/2004, and adopting or having been deemed to have adopted any further
decision or approval necessary for Closing to occur;

 

(b) the competent competition or antitrust authorities in South Africa having
granted clearance or declined jurisdiction, or having been deemed to have done
so, over the Proposed Transactions, or any applicable waiting periods having
expired or been terminated, in accordance with the rules applicable in that
jurisdiction; and

 

(c) no fact or circumstance having arisen before the time of Closing which has
resulted in, or is reasonably expected to result in, a Material Adverse Change
(the MAC Condition), provided that the right to terminate this Agreement as a
result of a Material Adverse Change shall be subject to the provisions of
clauses 9.2 up to and including 9.8.

 

7



--------------------------------------------------------------------------------

3.2 Subject to the Seller complying with the terms of clause 3.3, the Purchaser
shall, at its own cost, use its reasonable best endeavours to ensure that the
Conditions in clause 3.1 (other than the MAC Condition) are fulfilled promptly
after the date of this Agreement and in any event prior to the Long Stop Date.
Such reasonable best endeavours shall, without limitation, include the Purchaser
taking promptly, and in any event in accordance with any applicable time limits,
all reasonable steps (including making notifications, filings and applications
for approval) required in order to obtain the consents required in order to
satisfy the Conditions in clause 3.1 (other than the MAC Condition). Subject to
the above, the Purchaser shall:

 

(a) make and progress all such notifications, filings and applications for
approval with the relevant Governmental Entities as soon as reasonably
practicable after the date of this Agreement and with all due diligence and in
accordance with any applicable time limits;

 

(b) provide as soon as reasonably practicable all information which is requested
or required by a Governmental Entity and in any event in accordance with any
applicable time limits insofar as reasonably practicable;

 

(c) notify the Seller and its legal counsel as soon as reasonably practicable
(and provide copies or, in the case of non-written material communications, a
written summary) of any communications with or from any Governmental Entity in
relation to such filings, notifications or applications for approval;

 

(d) give the Seller the opportunity to comment on any material submissions to
any Governmental Entity, and give consideration to any reasonable comments and
requests of the Seller and its legal counsel or other advisers and provide the
Seller and its legal counsel with copies of all material written submissions,
notifications, filings and other communications in the form submitted or sent
(and, in the case of non-written communications, a written summary);

 

(e) (without limiting paragraph (d) above) provide the Seller and its legal
counsel with a final draft of all material submissions, notifications, filings
and other communications to any Governmental Entity with sufficient notice as
will allow the Seller and its legal counsel a reasonable opportunity to provide
comments and for the Purchaser to give consideration to any reasonable comments
of the Seller and its legal counsel and other advisers on such drafts prior to
their submission;

 

(f) where permitted by a Governmental Entity, allow persons nominated by the
Seller (including but not limited to their respective legal counsel) to attend
all meetings (and participate in all telephone or other conversations) with that
Governmental Entity; and

 

(g) regularly review with the Seller and its legal counsel the progress of any
notifications, filings or applications for approval to any Governmental Entity
(including, where necessary, seeking to identify appropriate undertakings,
divestments or commitments to address any concerns identified by any
Governmental Entity) and discussing with the Seller and its legal counsel the
scope, timing and tactics of any such undertakings, divestments or commitments,
and the satisfaction thereof, with a view to obtaining the clearances or
approvals necessary for the satisfaction of the Conditions set out in clause 3.1
(other than the MAC Condition) at the earliest opportunity and in any event
prior to the Long Stop Date.

3.3 The Seller shall, at its own cost, use all reasonable endeavours to assist
the Purchaser in fulfilling the Conditions in clause 3.1 (other than the MAC
Condition) promptly after the Offer Date and in any event prior to the Long Stop
Date, in particular, but not limited to:

 

(a) providing as soon as reasonably practicable all information which is
requested or required by a Governmental Entity or other person for the purpose
of clause 3.2; and

 

8



--------------------------------------------------------------------------------

(b) providing information and documents reasonably requested by the Purchaser as
soon as reasonably practicable for filing or other submissions.

Without prejudice to the Seller’s obligations under this clause 3.3, the Seller
shall procure that each Business Seller and each Share Seller shall co-operate
with and provide reasonable assistance to the Purchaser to enable it to fulfil
its obligations under clause 3.2.

3.4 Nothing in clauses 3.2 or 3.3 shall require or oblige the Purchaser to
provide to the Seller or the Seller to provide to the Purchaser (as the case may
be) any confidential information or business secrets, provided that:

 

(a) where such relevant confidential or secret information is provided, it will
be made available only to the legal counsel of the relevant recipient party (or
parties); and the relevant recipient party shall procure that such legal counsel
will not further disclose such information without the prior written consent of
the relevant disclosing party; and

 

(b) a non-confidential version of the relevant document (or a non-confidential
summary of any non-written communication, meeting or conversation) containing
such confidential information or business secrets is made available to the
relevant recipient party (or parties).

3.5 If it becomes reasonably apparent to the Purchaser or to the Seller (who
shall inform the Purchaser of this fact) that a Governmental Entity:

 

(a) intends or threatens to open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or to bring suit before any court
or tribunal to enjoin the Proposed Transactions, or

 

(b) will only approve the Proposed Transactions subject to any undertakings,
commitments, divestments, conditions, obligations, measures, undertakings and/or
modifications, consents decrees, settlements or analogous procedures
(collectively, Regulatory Conditions),

the Purchaser shall promptly, and within the relevant time limits for doing so,
offer, accept and agree to any such Regulatory Condition (or Regulatory
Conditions) as may be necessary so as to enable the satisfaction of the
Conditions prior to the opening of such in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or the bringing of any such suit to
enjoin the Proposed Transactions.

3.6 If, without prejudice to the Purchaser’s obligations in clause 3.5, a
Governmental Entity should open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions or brings suit before any court or
tribunal to enjoin the Proposed Transactions, and it becomes reasonably apparent
to the Purchaser or to the Seller (who shall inform the Purchaser of this fact)
that such Governmental Entity will approve the Proposed Transactions only
subject to Regulatory Conditions, the provisions of clause 3.5 shall apply
mutatis mutandis so as to enable the satisfaction of the Conditions prior to the
Long Stop Date.

3.7 In relation to the fulfilment of the Condition set out in clause 3.1(a)
only, the Purchaser shall not be obliged under clause 3.5 or 3.6 or otherwise
under this Agreement to offer, accept or agree any Regulatory Condition to or
with any Governmental Entity:

 

(a) involving business active in laundry care markets accounting individually or
in aggregate for more than €10 million in turnover in laundry care markets in
the last completed fiscal year of the relevant party (or parties) in a manner
that goes beyond modification of the Purchaser’s conduct of, and manner of
remuneration from, its business in laundry care markets following Closing;

 

(b) involving businesses active in body care markets accounting in aggregate for
more than €70 million in turnover in the last completed fiscal year of the
relevant party (or parties);

 

(c) relating to business conducted under the following Unilever brands:

 

  (i) Rexona/Sure, Axe/Lynx and Dove; or

 

9



--------------------------------------------------------------------------------

  (ii) in the UK or Ireland, Vaseline; or

 

(d) relating to business conducted under the Sara Lee brand Sanex where such
business accounted for more than €32 million in turnover in the Seller’s fiscal
year ended 27 June 2009,

all such turnover to relate to turnover achieved by the relevant business from
customers in the territory of the EU or the EEA.

3.8 In relation to the fulfilment of the Condition set out in clause 3.1(b)
only, the Purchaser shall not be obliged under clause 3.5 or 3.6 or otherwise
under this Agreement to offer, accept or agree any Regulatory Condition to or
with any Governmental Entity relating to business conducted in South Africa
under any Unilever brands.

3.9 Where, notwithstanding the Purchaser’s reasonable best endeavours pursuant
to clauses 3.2 and 3.5 above, it becomes reasonably apparent to the Purchaser
(who shall inform the Seller of this fact) or to the Seller (who shall inform
the Purchaser of this fact) that the Conditions set forth in clause 3.1 (other
than the MAC Condition) may not be satisfied in relation to the European
Detergents Business without the opening of an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions, such European Detergents Business
shall be excluded from the Proposed Transactions and the amount of the DCFP
referred to in clause 2.2 shall be reduced by €25 million. Without prejudice to
the first sentence of this clause 3.8 and the obligations of the Purchaser under
clause 3.6, if a Governmental Entity should nonetheless, despite the exclusion
of the European Detergents Business from the Proposed Transaction contemplated
by the previous sentence, open an in-depth, “Phase II” or analogous
investigation into the Proposed Transactions, the effect of the first sentence
of this clause shall no longer apply unless and until it becomes reasonably
apparent to the Purchaser (who shall inform the Seller of this fact) or to the
Seller (who shall inform the Purchaser of this fact) that the Conditions set
forth in clause 3.1 (other than the MAC Condition) may not be satisfied in
relation to the European Detergents Business, in which case the provisions of
the first sentence of this clause 3.9 shall apply mutatis mutandis.

3.10 The Conditions set forth in clause 3.1 (other than the MAC Condition) have
been included for the benefit of both the Seller and the Purchaser and may be
relied upon, in the case of any such Condition not having been satisfied, as a
ground for Closing not to take place. Accordingly, the Conditions in clause 3.1
(other than the MAC Condition) may only be waived, in whole or in part, or the
period in which the Conditions are to be satisfied, extended, by the written
agreement of the Seller and the Purchaser.

3.11 The Seller and the Purchaser shall each notify the other promptly upon
becoming aware:

 

(a) that any of the Conditions have been fulfilled; or

 

(b) of anything which will or may prevent any of the Conditions from being
satisfied on or prior to the Long Stop Date.

3.12 The first Business Day in London on or by which all Conditions have been
fulfilled (or waived in accordance with clause 3.10) is the Unconditional Date.

3.13 If the Unconditional Date has not occurred on or before the Long Stop Date,
then the Seller or the Purchaser may, by written notice to the other party,
terminate this Agreement, and upon delivery of such notice, neither the Seller
nor the Purchaser shall be bound to proceed with the Proposed Transactions and,
except for the Surviving Provisions, this Agreement shall automatically
terminate and be of no further force or effect and no party shall have any claim
hereunder of any nature whatsoever against the other party (save in respect of
accrued rights and/or liabilities arising from the prior breach of this
Agreement), provided, however, that the right to terminate this Agreement under
this clause 3.13 shall not be available (i) to the Seller if it is in material
breach of or has materially breached its obligations under this Agreement or
(ii) to the Purchaser if it has materially breached its obligations under this
Agreement and, in the case of both (i) and (ii), such breach has contributed
materially to the non-satisfaction of the relevant Condition(s).

 

10



--------------------------------------------------------------------------------

4. PRE-CLOSING UNDERTAKINGS

4.1 From the Offer Date until Closing, the Seller shall procure or shall have
procured (except as may be approved by the Purchaser in writing and other than
with respect to the Permitted Actions) that the Acquired Businesses are carried
on in all material respects only in the ordinary course and shall comply with
the obligations set out in Schedule 7.

4.2 Other than in the circumstance in which the MAC Condition is the only
Condition that has not been satisfied, if Closing does not take place because
this Agreement has been terminated in accordance with clause 3.12, the Purchaser
shall, not later than two Business Days after such termination, and without
prejudice to any other remedies which the Seller may have under this Agreement
in relation to any other matter, pay to the Seller an amount of €25,000,000.

4.3 From the Offer Date until Closing, the Seller shall co-operate with the
Purchaser in developing the integration programme as outlined in Annex 3 to the
Offer Letter to facilitate the orderly transfer of the Acquired Businesses to
the Purchaser (including the migration and transfer of all Business Information,
and communicating with customers, suppliers and clients of the Acquired
Businesses).

5. CLOSING

5.1 Closing shall take place at the offices of the Seller’s Lawyers in Amsterdam
on the Business Day immediately after the Closing Time (such date being the
Closing Date).

5.2 At Closing each of the Seller and the Purchaser shall deliver or perform (or
procure that there is delivered or performed) all those documents, items and
actions listed in relation to that party or any of its Affiliates in Schedule 8.

5.3 Receipt of funds in accordance with paragraph 1(b) of Part C of Schedule 8
shall constitute a good discharge of the Purchaser’s obligation in respect of
the payment of the Closing Payment. The Purchaser shall not be concerned to see
that the moneys transferred are applied in paying the Share Sellers or the
Business Sellers in accordance with their respective entitlements.

6. SELLER WARRANTIES

6.1 The Seller warrants to the Purchaser as at the Offer Date that: (i) each of
the Warranties is accurate and not misleading, and (ii) the Warranties contained
in paragraph 1 and sub-paragraphs 5.1, 5.3 and paragraph 8 of Part A of Schedule
4; paragraphs 1 and 3 of Part B of Schedule 4; paragraphs 1 and 7 of Part E of
Schedule 4; and paragraph 1 of Part F of Schedule 4 will be accurate and not
misleading at the Closing Date as if repeated immediately before the Closing
Date by reference to the facts and circumstances subsisting at that date on the
basis that any reference in the Warranties, whether express or implied, to the
Offer Date is substituted by reference to the Closing Date. The Warranties are
given subject to the limitations set out in Schedule 5 and the limitations set
out in the Tax Covenant insofar as they are expressed to apply to the Tax
Warranties.

6.2 None of the limitations in Schedule 5 or the Tax Covenant shall apply to any
Claim or claim under the Tax Covenant which arises (or to the extent that it is
increased) as a consequence of fraud or fraudulent misrepresentation by any
member of the Seller Group or by any director or officer of any member of the
Seller Group.

6.3 The Warranties shall continue in full force and effect notwithstanding
Closing, and Closing shall not in any way constitute a waiver of the Purchaser’s
right to damages.

 

11



--------------------------------------------------------------------------------

6.4 The Seller agrees and undertakes on behalf of itself and each member of the
Seller Group that, if any claim is made against any of them by the Purchaser in
connection with the sale of the Shares and/or the Businesses to the Purchaser,
they shall not make any claim against any Employee on whom they may have relied
before agreeing to any terms of this Agreement or the Tax Covenant or
authorising any statement in the Disclosure Letter, unless such claim is the
result of wilful misconduct, gross negligence or fraud of such Employee.

7. PURCHASER WARRANTIES

The Purchaser warrants to the Seller as at the Offer Date in the terms of the
warranties set out in Schedule 6.

8. CONDUCT OF PURCHASER CLAIMS

8.1 If the Purchaser or any Designated Purchaser receives written notice of any
claim or potential claim by a third party (a Third Party Claim), which might
reasonably result in a Non-Tax Claim being made, the Purchaser shall promptly
(and in any event within 20 Business Days of it or a Designated Purchaser
receiving such notice) give notice of the Third Party Claim to the Seller and
ensure that the Seller and its representatives are given all reasonable
information and access to facilities to investigate it, provided that any
failure by the Purchaser to give such notice to the Seller under this clause 8.1
shall not prevent any Claim by the Purchaser or extinguish any liability of the
Seller under this Agreement but may be taken into account in calculating any
such liability of the Seller to the extent that the Seller establishes that such
liability is increased by such failure.

8.2 Furthermore, if:

 

(a) the Seller has confirmed to the Purchaser in writing that the subject matter
of the Third Party Claim shall give rise to a Claim (without prejudice to the
restrictions and limitations set out in Schedule 5), the Purchaser shall:

 

  (i) not (and procure that each member of the Purchaser Group shall not) admit
liability or make any agreement or compromise in relation to the Third Party
Claim without prior written approval of the Seller;

 

  (ii) (subject to the Purchaser or the relevant member of the Purchaser Group
being indemnified by the Seller against all reasonable out of pocket costs and
expenses incurred in respect of that Third Party Claim) ensure that it and each
member of the Purchaser Group shall:

 

  (A) take such action as the Seller may reasonably request to avoid, resist,
dispute, appeal, compromise or defend the Third Party Claim;

 

  (B) allow the Seller (if it elects to do so) to take over the conduct of all
proceedings and/or negotiations as the Seller may reasonably deem appropriate in
connection with the Third Party Claim; and

 

  (C) provide such information and assistance as the Seller may reasonably
require in connection with the preparation for and conduct of any proceedings
and/or negotiations relating to the Third Party Claim.

 

(b) the Seller has notified the Purchaser in writing that the subject matter of
the Third Party Claim, in the view of the Seller, does not give rise to a Claim,
the following shall apply:

 

  (i) the Seller shall not (and shall procure that each member of the Seller
Group shall not) admit liability or make any agreement or compromise in relation
to the Third Party Claim without prior written approval of the Purchaser;

 

12



--------------------------------------------------------------------------------

  (ii) the Purchaser shall not (and shall procure that each member of the
Purchaser Group shall not) admit liability or make any agreement or compromise
in relation to the Third Party Claim without prior written approval of the
Seller;

 

  (iii) (subject to each party bearing their own costs) both the Seller (with
respect to itself and the other members of the Seller Group) and the Purchaser
(with respect to itself and the other members of the Purchaser Group) shall:

 

  (A) take such action as may be reasonably necessary and as requested by the
other to avoid, resist, dispute, appeal, compromise or defend the Third Party
Claim;

 

  (B) shall jointly and in consultation with each other conduct the proceedings
and/or negotiations as may reasonably be deemed appropriate in connection with
the Third Party Claim; and

 

  (C) provide such information and assistance to each other as the other may
reasonably require in connection with the preparation for and conduct of any
proceedings and/or negotiations relating to the Third Party Claim.

 

(c) the Purchaser has notified the Seller in writing that the Purchaser shall
not, and therefore irrevocably waives any right to, institute a Claim in
relation to the subject matter of the relevant Third Party Claim, Parties agree
that clauses 8.2(a) and 8.2(b) shall not apply.

9. NO RIGHTS OF RESCISSION OR TERMINATION

9.1 Subject to Clause 3.12, neither the Purchaser nor any Designated Purchaser
shall be entitled to rescind or terminate this Agreement in any circumstances
whatsoever (whether before or after Closing). This shall not exclude any
liability for (or remedy in respect of) fraudulent misrepresentation.

9.2 Notwithstanding clause 9.1, if at any time before Closing any Material
Adverse Change occurs then, subject to remaining provisions of this clause 9,
the Purchaser may give written notice (a MAC Notice) to the Seller at any time
before Closing to terminate this Agreement (other than the Surviving
Provisions). Upon such a MAC Notice being served, Closing shall in any event be
postponed until the steps and processes described in the remaining provisions of
this clause 9 (being the remedial steps and the dispute resolution process) have
been taken or followed.

9.3 The occurrence of a Material Adverse Change shall not entitle the Purchaser
to terminate this Agreement unless the Seller receives a MAC Notice prior to
Closing and the relevant facts and circumstances underlying the alleged Material
Adverse Change, to the extent capable of remedy, have not been remedied (at
least to such an extent that the relevant facts and circumstances no longer
constitute a Material Adverse Change) within thirty (30) days after the date on
which such MAC Notice is served on the Seller, it being understood that the
taking of any steps to remedy the relevant facts and circumstances underlying
the alleged Material Adverse Change shall not constitute any form of
acknowledgement from the Seller that such facts and circumstances indeed
constitute a Material Adverse Change. The taking of any such remedial steps
shall therefore be without prejudice to (a) the ability of the Seller to serve a
Disputed MAC Notice and (b) any argument of the Seller that the relevant facts
and circumstances do not constitute a Material Adverse Change.

9.4 The Seller may notify the Purchaser in writing within 10 Business Days after
receipt of a MAC Notice if it does not accept that a Material Adverse Change has
occurred (a Disputed MAC Notice), in which case clauses 9.5 to 9.8 below shall
apply. If the Seller:

 

(a) fails to give a Disputed MAC Notice within that time period; and

 

13



--------------------------------------------------------------------------------

(b) has not remedied the relevant facts and circumstances underlying the alleged
Material Adverse Change within the period referred to in clause 9.3,

this Agreement (other than the Surviving Provisions) shall terminate forthwith,
in which case neither party shall have any claim of any nature whatsoever
against the other party under this Agreement (save in respect of any rights and
liabilities which have accrued before termination or in relation to any of the
Surviving Provisions).

9.5 If the Seller gives a valid Disputed MAC Notice under clause 9.4 the Parties
shall use reasonable endeavours for a period of 10 Business Days from the date
on which the Purchaser received the Disputed MAC Notice to resolve the dispute,
failing which the question of whether a Material Adverse Change has occurred
shall be referred on the application of either party within 5 Business Days of
the end of the 10 Business Day period referred to above to the following firm of
such accountants: Ernst & Young to determine the matter (the MAC Expert).

9.6 If the MAC Expert determines that:

 

(a) a Material Adverse Change has occurred and the Seller has not remedied the
relevant facts and circumstances underlying the alleged Material Adverse Change
within the period referred to in clause 9.3, this Agreement (other than the
Surviving Provisions) shall terminate forthwith, in which case neither party
shall have any claim of any nature whatsoever against the other party under this
Agreement (save in respect of any rights and liabilities which have accrued
before termination or in relation to any of the Surviving Provisions); or

 

(b) a Material Adverse Change has not occurred, the Purchaser shall have no
right to terminate this Agreement on the basis of the alleged Material Adverse
Change.

9.7 If there is a reference to the MAC Expert under clause 9.5 above, the
following provisions shall apply:

 

(a) the MAC Expert shall be instructed to notify the Purchaser and the Seller of
its determination within 10 Business Days of the referral;

 

(b) the Purchaser and the Seller shall within 3 Business Days of the referral
make written submissions in relation to the alleged Material Adverse Change and,
if so directed by the MAC Expert, shall attend any hearing before him and make
oral submissions as required by him;

 

(c) the MAC Expert shall be entitled to engage such firm of independent legal
(and other) advisors as it may consider appropriate in order to assist and
advise with respect to the MAC Expert making its determination;

 

(d) the MAC Expert shall act as expert and not as arbitrator, and the MAC
Expert’s determination shall, in the absence of manifest error, be final and
binding on the Purchaser and the Seller and shall be deemed to have been
accepted and approved by each of them;

 

(e) the fees and expenses of the MAC Expert (including any advisors engaged by
the MAC Expert in accordance with paragraph (c) above) shall be borne by the
Seller and the Purchaser in equal proportions;

 

(f) each party shall be responsible for the costs of its own advisers;

 

(g) each party shall and shall procure that its relevant Affiliates shall give
the MAC Expert prompt access to, and the right to take copies of, the books,
records and computer files relating to an alleged Material Adverse Change in
their possession or control and shall provide the MAC Expert with such other
information and assistance as he may reasonably request.

9.8 The Seller shall and shall procure that its Affiliates shall give the
Purchaser and its advisers prompt access to the books, records and computer
discs relating to any possible Material Adverse Change in their possession or
control for the purposes of allowing the Purchaser to assess whether or not a
Material Adverse Change has occurred and/or whether a Material Adverse Change is
capable of remedy and/or whether a Material Adverse Change has been effectively
remedied and for the purpose of enabling the Purchaser and its advisers to
prepare its submission to the MAC Expert.

 

14



--------------------------------------------------------------------------------

10. BUSINESS ASSETS, CONTRACTS AND LIABILITIES

10.1 Nothing in this Agreement or any Transaction Document shall operate to
transfer any of the Excluded Assets to the Purchaser (or any Business Purchaser)
or make the Purchaser (or any Business Purchaser) liable for any of the Excluded
Liabilities.

10.2 Subject to clause 10.7, the Purchaser (or the relevant Business Purchaser)
shall become entitled to the benefits under the Business Contracts and Business
Claims and this Agreement shall constitute an assignment of the benefit of the
Business Contracts and Business Claims to the relevant Business Purchaser with
effect from Closing.

10.3 Each Business Purchaser shall from Closing:

 

(a) assume and discharge when due any and all Assumed Liabilities of the
Business Seller (including obligations arising under the Business Contracts)
relating to the relevant Business;

 

(b) indemnify the Seller (or the relevant Affiliate) against any and all such
Assumed Liabilities and any and all Costs suffered or incurred by any of them as
a result of any such Assumed Liabilities or any failure to perform and discharge
any obligations arising under the Business Contracts; and

 

(c) indemnify the Seller and each of its Affiliates against any and all such
Assumed Liabilities and any and all Costs suffered or incurred by any of them
(including in relation to any claim brought against any of them by the Worldwide
Household Business Purchaser) in relation to any such Assumed Liabilities or any
failure to perform and discharge any obligations arising under the Business
Contracts.

10.4 Parties agree that the provisions of paragraphs 11(a), 12-14, 16, 17, 19
and 20 of Schedule 5 shall mutatis mutandis apply to an claim or potential claim
of the Seller in relation to the matters referred to in clause 10.3, provided
that any reference in such paragraphs to the Purchaser or a Designated Purchaser
shall be considered a reference to the Seller or a Designated Seller, and vice
versa.

10.5 After Closing, the Purchaser shall at its cost execute and deliver all such
further documents and/or take such other action as:

 

(a) the Seller may reasonably request in order to effect the release and
discharge in full of the relevant member of the Seller Group from any Assumed
Liabilities or the assumption by the Purchaser (or a Designated Purchaser) as
the primary obligor in respect of any Assumed Liabilities in substitution for
the relevant member of the Seller Group (in each case on a non-recourse basis to
any member of the Seller Group); and

 

(b) the Seller may reasonably request in order to effect the release and
discharge in full of the relevant member of the Worldwide Household Business
Purchaser Group from any Assumed Liabilities or the assumption by the Purchaser
(or a Designated Purchaser) as the primary obligor in respect of any Assumed
Liabilities in substitution for the relevant member of the Worldwide Household
Business Purchaser Group (in each case on a non-recourse basis to any member of
the Worldwide Household Business Purchaser Group).

10.6 After Closing, the Seller shall to procure that the Worldwide Household
Business Purchaser shall at its cost execute and deliver all such further
documents and/or take such other action as the Purchaser may reasonably request
in order to effect the release and discharge in full of the relevant member of
the Purchaser Group from any Excluded Liabilities or the assumption by the
Worldwide Household Business Purchaser as the primary obligor in respect of any
Excluded Liabilities in substitution for the relevant member of the Purchaser
Group (in each case on a non-recourse basis to any member of the Purchaser
Group).

 

15



--------------------------------------------------------------------------------

10.7 The provisions of Schedule 9 shall apply if and to the extent that the
benefit and/or burden of any of the Business Contracts and Business Claims
cannot be assigned, transferred or novated to the Purchaser or the relevant
Designated Purchaser except by an agreement of novation or without obtaining a
consent, approval, waiver or the like to the assignment, transfer or novation
from a third party (each such agreement of novation or consent being a Third
Party Consent).

11. SPECIFIC INDEMNITIES

11.1 The Seller (or the relevant Affiliate) shall from Closing indemnify and
keep indemnified on demand each member of the Purchaser Group against any and
all:

 

(a) Costs and Liabilities suffered or incurred by any of them arising out of or
in connection with any of the Excluded Assets or Excluded Liabilities;

 

(b) Environmental Liabilities suffered or incurred by any of them (except for
any Assumed Environmental Liabilities) including, without limitation, the
Excluded Amersfoort Liabilities;

 

(c) Costs and Liabilities suffered or incurred by any of them arising out of or
in connection with any pre-Closing restructuring steps that are taken in advance
of any transfer of Shares or Businesses (or any part thereof) to the Purchaser
or its Affiliates; and

 

(d) Fines imposed by a Governmental Entity, any damages awarded to claimants
through private enforcement or costs associated with administering any
investigation or action, in each case suffered or incurred by any member of the
Purchaser Group arising out of or in connection with any infringements of
Article 81 or Article 82 of the EC Treaty or Section 2 or Section 18 of the
Competition Act 1998 or any other anti-trust or similar legislation in any
jurisdiction by any Target Company or Business Seller (insofar as it relates to
the Acquired Businesses), but only to the extent that such infringements took
place prior to Closing.

11.2 Parties agree that the provisions of:

 

(a) clause 8; and

 

(b) paragraphs 4(c), 9, 11-14, 16, 17, 19 and 20 of Schedule 5,

shall apply mutatis mutandis to an claim or potential claim of the Purchaser in
relation to the matters referred to in clause 11.1.

11.3 In addition to the provisions of clause 11.2, parties agree that the
provisions of paragraphs 5 and 15 shall apply mutatis mutandis to a claim or
potential claim of the Purchaser in relation to the matters referred to in
clause 11.1(d).

11.4 No clause of this Agreement shall operate to require:

 

(i) the Purchaser to indemnify the Seller or any member of the Seller Group
against any Liabilities relating to or arising from any pollution, contamination
or hazardous substances at or under any Relevant Property that has migrated on
or after Closing from any property owned or occupied by any member of the Seller
Group and/or the Worldwide Household Business Purchaser Group; or

 

(ii) the Seller to indemnify the Purchaser or any member of the Purchaser Group
against any Liabilities relating to or arising from any pollution, contamination
or hazardous substances at or under any property owned or occupied by any member
of the Seller Group and/or the Worldwide Household Business Purchaser Group that
has migrated on or after Closing from any Relevant Property.

 

16



--------------------------------------------------------------------------------

12. RELEVANT PROPERTIES

The provisions of Schedule 10 shall apply in respect of the Relevant Properties.

13. INTELLECTUAL PROPERTY AND IT

The parties shall comply with their obligations set out in Schedule 11 in
respect of the use of IPR, Information Technology and/or IT Systems by the
Seller Group, the Purchaser Group and the Acquired Businesses on and after
Closing.

14. EMPLOYEES

14.1 The parties intend that the contracts of employment of the Employees will
have effect from the close of business on the Closing Date, as if originally
made between each Employee and the relevant Business Purchaser or relevant
Target Company. Accordingly, if the rights, powers, duties, liabilities and
obligations of the relevant member of the Seller Group in respect of any
contracts of employment with its Employees in force immediately before the
Closing Date do not apply between the relevant Target Companies or Business
Purchasers and such Employees on the Closing Date:

 

(a) the relevant Target Company or Business Purchaser shall, within fourteen
(14) days after the Closing Date, make offers of employment to the relevant
Employees on terms and conditions (which shall include treating any period of
service with any member of the Seller Group as if it were service with the
Target Company or Business Purchaser, which shall include rights to retirement
benefits, and which shall include a job position of a level or grade in terms of
responsibilities and required skills) which are no less favourable taken as a
whole than those on which each such Employee was employed by the relevant member
of the Seller Group immediately prior to the Closing Date; and

 

(b) where those Employees accept such offers of employment, the Seller will
ensure that they are released from employment with the relevant member of the
Seller Group with effect from the close of business on the Closing Date or on
the date of acceptance of employment with the Target Company or Business
Purchaser as the case may be, if later.

14.2 If, as a result of the Proposed Transactions contemplated by this
Agreement, the contract of employment of any person who is not an Employee is
found or alleged to have effect after the Closing Date as if originally made
with the Purchaser or any member of the Purchaser Group, the following shall
apply:

 

(a) the Seller or other member of the Seller Group shall, within 14 days of
being so requested by the Purchaser (which request can only be made within the
period of 1 month following the Closing Date), make an offer of employment to
the relevant person on terms and conditions which are no less favourable taken
as a whole than those on which each such person was employed by the relevant
member of the Seller Group immediately prior to the Closing Date;

 

(b) in relation to any person who is not an Employee and who is not included in
the Allocated and Attached Employee Adjustment, once that offer has been made
and not accepted within 14 days after such offer having been made (or after the
expiry of 14 days after it has been requested), the Seller will pay to the
Purchaser an amount equal to the benefits that would have been payable in
relation to the termination of such person, applying the redundancy and
severance policies referred to in Clause 14.5 based on a termination by reason
of redundancy and assuming a termination as per the expiry of the job offer or
the expiry of 14 days after the Purchaser will have requested such an offer to
be made;

 

(c) where that person accepts such offer of employment, the Purchaser will
ensure that such person is released from employment with the relevant member of
the Purchaser Group with effect from the date of acceptance of employment with
the Seller or other member of the Seller Group.

 

17



--------------------------------------------------------------------------------

14.3 The Purchaser shall provide the Seller with such information as the Seller
may reasonably request in writing as is necessary for any member of the Seller
Group to comply with any legal requirement (whether statutory or pursuant to any
written agreement with, or the constitution of, any works council or other
employee representative body) in relation to the Proposed Transactions to
consult with or inform the Employees (or any of them), a relevant trade union, a
relevant works council or any other employee representatives. The obligations
under this Clause 14.3 shall apply mutatis mutandis to the Seller.

14.4 For a period of not less than 12 months from the Closing Date, the
Purchaser shall, and shall procure that the relevant Target Companies and the
Business Purchasers shall, make no changes to the compensation and other terms
and conditions of employment (which shall include retirement benefits on the
basis that, provided equivalent value is maintained, there is no requirement to
maintain the type or shape of retirement benefit provided under the relevant
plan of the Seller Group) of each relevant Employee (including any such
individuals on approved leave of absence) which will cause them to be less
favourable, taken as a whole, than those terms and conditions of employment on
which each Employee was employed by the Seller Group immediately before the
Closing Date, to the extent that such terms and conditions are reasonably in
line with the terms and conditions disclosed in the Data Room and referred to in
the Disclosure Letter and subject to changes made in the normal course of
business. Furthermore, the Purchaser shall treat any period of service of an
Employee with any member of the Seller Group and with predecessor entities, as
if it were service with the relevant Target Company or Business Purchaser or any
member of the Purchaser Group. For the avoidance of doubt, nothing in this
Clause 14.4 shall be construed as requiring the Purchaser or any member of the
Purchaser Group to continue to employ any Employee during such period from the
Closing Date or thereafter. This Clause 14.4 does not apply to rights to
Retirement Benefits which are dealt with under Schedule 12.

14.5 For a period of not less than 12 months from the Closing Date, the
Purchaser shall, and shall procure that the relevant Target Companies and the
Business Purchasers shall, provide to each relevant Employee the same redundancy
and severance policies of the Seller Group as were provided to them as of the
Closing Date, provided that such terms and conditions are reasonably in line
with the terms and conditions disclosed in the Data Room and referred to in the
Disclosure Letter and subject to changes made in the normal course of business,
such that if any member of the Purchaser Group terminates the employment of any
such Employee within such period, the Purchaser shall, or shall procure, payment
to such Employee of at least the same value to which that Employee would have
been entitled under those redundancy and severance policies (and for purposes of
determining such value, the Purchaser shall credit that Employee with both his
or her years of employment with any member of the Seller Group and the term of
his or her employment with any member of the Purchaser Group). For the avoidance
of doubt, nothing in this Clause 14.5 shall be construed as requiring the
Purchaser or any member of the Purchaser Group to continue to employ any
Employee during such period from the Closing Date or thereafter. This
Clause 14.5 does not apply to rights to Retirement Benefits which are dealt with
under Schedule 12.

14.6 The Purchaser shall, and shall procure that each relevant Target Company
and Business Purchaser shall, subject to Part (B), paragraph 6 of Exhibit 6,
from Closing:

 

(a) assume and discharge when due any and all Employee Liabilities in respect of
any period after Closing; and

 

(b) indemnify the Seller and each of its Affiliates on an after-tax basis
against any and all such Employee Liabilities set out in (a) and any and all
Costs suffered or incurred by any of them as a result of any such Employee
Liabilities.

14.7 The Seller shall, and shall procure that each relevant member of the Seller
Group shall, subject to Part (B), paragraph 6 of Exhibit 6, from Closing:

 

(a) assume and discharge all Liabilities in respect of the Employees in respect
of any period on or before Closing; and

 

(b) indemnify the Purchaser as agent and/or trustee for each member of the
Purchaser Group on an after-tax basis against any and all such Liabilities set
out in (a) and any and all Costs suffered or incurred by any of them as a result
of any such Liabilities.

 

18



--------------------------------------------------------------------------------

14.8 If, as a result of the Proposed Transactions, any Employee who is entitled
to terminate his contract of employment and receive a severance payment so
terminates and becomes so entitled, the Purchaser shall indemnify the Seller as
agent and/or trustee for each member of the Seller Group against any and all
Liabilities or Costs incurred by the Seller or any member of the Seller Group as
a result of such termination if such right was a direct result of a change by
any member of the Purchaser Group to the terms and conditions of employment,
function level, job content of the individual compared to the situation
immediately prior to Closing.

14.9 The Seller shall indemnify the Purchaser as agent and/or trustee for each
member of the Purchaser Group on an after-tax basis against any Liabilities and
any and all Costs incurred by the Purchaser or any member of the Purchaser Group
in respect of:

 

(a) any material failure by the Seller, any member of the Seller Group or any
Target Company to comply with its obligations under the Regulations relating to
the requirement to inform and consult employee representatives and Employees in
relation to the implementation of the Proposed Transactions, except to the
extent that such failure to inform and consult is caused by the Purchaser
failing to comply with its obligations under such applicable law; and

 

(b) any and all Liabilities, including tax and social security liabilities, in
respect of any Employee incurred in respect of, or otherwise in connection with,
the vesting of or exercise of any awards under any share incentive or share
option scheme operated by the Seller or any retention bonus triggered as a
result of the Proposed Transactions.

15. RETIREMENT BENEFITS

The provisions of Schedule 12 shall apply in respect of retirement benefit
arrangements for the Employees.

16. TAX

16.1 The provisions of Schedule 13 shall apply in relation to taxation.

16.2 The Tax Covenant shall come into effect at the Closing Time.

17. INSURANCE

17.1 From the Offer Date until (and including) the Closing Date, members of the
Seller Group and the Target Companies shall continue in force all policies of
insurance maintained by them in respect of the Acquired Businesses. Until the
Closing Date, the Seller shall procure that each Target Company and (in relation
to the Acquired Businesses) Business Seller shall take such action as can be
expected from a reasonably prudent businessman and as is reasonably necessary in
order to maintain any of its insurances in force until the Closing Date.

17.2 Upon Closing, all insurance cover arranged in relation to the Acquired
Businesses by the Seller Group (whether under policies maintained with third
party insurers or other members of the Seller Group) shall cease (other than in
relation to insured events taking place before Closing) and no member of the
Purchaser Group (including, for the avoidance of doubt, the Target Companies)
shall make any claim under any such policies in relation to insured events
arising after Closing. The Seller shall be entitled to make arrangements with
its insurers to reflect this clause.

17.3 All proceeds of insurance paid to and received by the Seller or its
Affiliates (in excess of any deductible, retention or self-insurance amount) in
respect of any event that occurs on or before the Closing Date, to the extent
that the proceeds are for damaged properties or assets that constitute Business
Assets or assets of the Target Companies, shall:

 

(a) to the extent the damage to the Business Assets or the assets of the Target
Companies to which the proceeds pertain has not been repaired or restored or
paid for by the Seller on or prior to Closing, be paid over to the Purchaser at
the Closing or, if no proceeds have been received before the Closing, the Seller
shall assign its claim thereto to the Purchaser promptly following the Closing
Date; and

 

19



--------------------------------------------------------------------------------

(b) to the extent the damage to the Business Assets or the assets of the Target
Companies to which the proceeds pertain has been repaired or restored or paid
for by the Seller on or prior to Closing, be retained by the Seller or, if no
proceeds have been received before the Closing, the Seller shall be entitled to
retain the same once received.

17.4 This clause 17 shall not apply, and the provisions of Schedule 10 shall
apply, in respect of the treatment of any buildings insurance cover or proceeds
of such insurance (or any other matters relating to such building insurance)
relating to the Relevant Properties.

18. TRADE DEBTORS AND TRADE CREDITORS

The provisions of Schedule 14 shall apply in respect of the treatment of Trade
Debtors and Trade Creditors.

19. PAYMENT OF INTER-COMPANY DEBT

The provisions of Schedule 15 shall apply in respect of the payment of
Inter-Company Debt.

20. GUARANTEES AND OTHER THIRD PARTY ASSURANCES

20.1 The Purchaser shall ensure that at Closing (or as soon as reasonably
practicable thereafter) each member of the Seller Group is released in full from
all Third Party Assurances listed in Part A of Exhibit 1 given by it in respect
of obligations of any Target Company or relating to any Business Contract. In
addition, the Purchaser shall use its reasonable best endeavours to ensure that,
as soon as reasonably practicable after becoming aware of any other Third Party
Assurance in respect of any obligations of any Target Company or relating to any
Business Contract, each member of the Seller Group is released in full from such
Third Party Assurance. Pending release of any Third Party Assurance referred to
in this clause 20.1, the Purchaser shall indemnify the Seller and each of its
Affiliates against any and all Costs arising after Closing under or by reason of
that Third Party Assurance.

20.2 The Purchaser shall ensure that at Closing each member of the Worldwide
Household Business Purchaser Group is released in full from all Third Party
Assurances listed in Part B of Exhibit 1 given by it in respect of obligations
of any Target Company or relating to any Business Contract. In addition, the
Purchaser shall use its reasonable efforts to ensure that, as soon as reasonably
practicable after becoming aware of any other Third Party Assurance in respect
of any obligations of any Target Company or relating to any Business Contract,
each member of the Worldwide Household Business Purchaser Group is released in
full from such Third Party Assurance. Pending release of any Third Party
Assurance referred to in this clause 20.2, the Purchaser shall indemnify the
Worldwide Household Business Purchaser and each of its Affiliates against any
and all Costs arising after Closing under or by reason of that Third Party
Assurance.

20.3 The Seller shall ensure that at Closing each Target Company is released in
full from all Third Party Assurances listed in Part C of Exhibit 1 given by it
in respect of obligations of any member of the Seller Group. In addition, the
Seller shall use its reasonable best endeavours to ensure that, as soon as
reasonably practicable after becoming aware of any other Third Party Assurance
in respect of any obligations of any member of the Seller Group, each Target
Company is released in full from such Third Party Assurance. Pending release of
any Third Party Assurance referred to in this clause 20.3, the Seller shall
indemnify the Purchaser and each of its Affiliates against any and all Costs
arising after Closing under or by reason of that Third Party Assurance.

 

20



--------------------------------------------------------------------------------

21. POST-CLOSING AGREEMENTS

21.1 The Purchaser agrees (and undertakes to procure) that:

 

(a) no Target Company resident in the Philippines shall pay any dividends at any
time between the Closing Date and the end of the tax accounting period of that
Target Company in which the Closing Date occurs, excluding any transaction or
action taken on the basis of Schedule 3;

 

(b) no Target Company resident in the Philippines shall engage in any
non-locally taxable income generating transaction outside the ordinary course of
business and no tax or accounting election shall be made, revoked or amended by,
or on behalf of, or with respect to, any such Target Company at any time between
the Closing Date and the end of the tax accounting period of that Target Company
in which the Closing Date occurs; and

 

(c) with respect to Indonesia the following shall apply:

 

  (i) no Target Company resident in Indonesia shall pay any dividends that fall
outside the ordinary historic course of Seller’s business of paying dividends to
minority shareholders at any time between the Closing Date and the end of the
tax accounting period of that Target Company in which the Closing Date occurs;
and

 

  (ii) no Target Company resident in Indonesia shall until 30 June 2010 engage
in any non-locally taxable income generating transaction outside the ordinary
course of business and no tax or accounting election shall be made, revoked or
amended by, or on behalf of, or with respect to, any such Target Company at any
time between the Closing Date and the end of the tax accounting period of that
Target Company in which the Closing Date occurs; and

 

  (iii) in respect of any actions described in sub-paragraph (ii) above to be
taken by any Target Company resident in Indonesia after 30 June 2010 and before
1 July 2011 it shall consult with the Seller before taking any action that can
reasonably be expected to affect the Seller’s US tax position.

21.2 The Seller shall not, and shall procure that no member of the Seller Group
shall, within 18 months from the Closing Date solicit or entice away from the
employment of any member of the Purchaser Group or any Business Purchaser any
Key Manager without the prior written consent of the Purchaser or intentionally
assist any person to do any of the foregoing. However, this provision shall not
restrict the employment of any Key Manager:

 

(a) whose employment with the relevant member of the Purchaser Group has then
ceased or who has received notice terminating such employment;

 

(b) who has responded independently to a published general recruitment
advertisement not specifically directed at such Key Manager; or

 

(c) who has, of his or her own accord, approached any member of the Seller Group
in connection with such Key Manager being employed by a member of the Seller
Group.

21.3 The Purchaser shall not, and shall procure that no member of the Purchaser
Group shall, within 18 months from the Closing Date solicit or entice away from
the employment of any member of the Seller Group any Seller Key Manager without
the prior written consent of the Seller or intentionally assist any person to do
any of the foregoing. However, this provision shall not restrict the employment
of any Seller Key Manager:

 

(a) whose employment with the relevant member of the Seller Group has then
ceased or who has received notice terminating such employment;

 

21



--------------------------------------------------------------------------------

(b) who has responded independently to a published general recruitment
advertisement not specifically directed at such Seller Key Manager; or

 

(c) who has, of his or her own accord, approached any member of the Purchaser
Group in connection with such Seller Key Manager being employed by a member of
the Purchaser Group.

21.4 The Seller shall not, and shall procure that no member of the Seller Group
shall, for as long as such member remains an Affiliate of the Seller, do any of
the following things:

 

(a) within two years after the Closing Date, be engaged or directly or
indirectly interested in carrying on any business which competes with all or any
part of the Acquired Businesses within the Territory as it is carried on at the
Closing Date. This clause shall not prevent: (i) the holding of shares in a
listed company for investment purposes only where the Seller does not exercise,
directly or indirectly, any management function in the company concerned or any
material influence in that company, which shall be taken to be the case if the
shares do not confer more than 20 per cent. of the votes which could normally be
cast at a general meeting of the company, (ii) acquiring in a single transaction
or a series of related transactions any one or more companies and/or businesses
which include a company or business which competes with all or any part of the
Acquired Businesses within the Territory as it is carried on at the Closing
Date, provided that such competing business does not represent more than 20 per
cent. of the companies and/or businesses acquired in such transaction or series
of related transactions (measured in terms of turnover), or (iii) the carrying
on of any business by any member of the Seller Group, where the carrying on of
such business existed prior to or at Closing (but not including the Acquired
Businesses);

 

(b) within two years after Closing, solicit the custom, in relation to goods or
services sold to any person by any member of the Target Company or Business
Seller in the course of its business within the Territory during the two years
before the Closing Date, of that person in respect of similar goods or services
within the Territory; and

 

(c) assist any other person to do any of the foregoing things.

21.5 Each undertaking contained in this clause shall be construed as a separate
undertaking and if one or more of the undertakings is held to be against the
public interest or unlawful or in any way an unreasonable restraint of trade,
the remaining undertakings shall continue to bind the Purchaser or the Seller,
as the case may be.

22. WORLDWIDE HOUSEHOLD BUSINESS

22.1 Parties acknowledge that it is also the intention of the Seller to dispose
of its Worldwide Household Business to one or more third parties (the Household
Disposal). Parties have, however, agreed that Closing shall not be conditional
upon the entering into and/or completion of the Household Disposal and
accordingly acknowledge that it is possible that all or a certain part of the
Worldwide Household Business will remain with the Seller Group. In this respect
Parties agree that where in this Agreement reference is made to:

 

(a) the allocation of any asset, liability or agreement to the Worldwide
Household Business and/or the Worldwide Household Business Purchaser (or any of
its Affiliates);

 

(b) the entering into of any agreement with the Worldwide Household Business
Purchaser (or any of its Affiliates);

 

(c) the Seller undertaking to procure something from the Worldwide Household
Business Purchaser (or any of its Affiliates),

 

22



--------------------------------------------------------------------------------

such reference shall:

 

  (i) to the extent that the relevant part of the Worldwide Household Business
is at the relevant time still retained by the Seller Group and is not the
subject of a completed transaction to dispose of such to a third party; and

 

  (ii) unless the Seller notifies the Purchaser otherwise in writing,

be replaced by a reference to the Seller (or any of its Affiliates) and/or the
relevant part of the business that is to be retained by the Seller Group, as
designated by the Seller.

23. INFORMATION, RECORDS AND ASSISTANCE POST-CLOSING

23.1 For 7 years following the Closing Date, each member of the Purchaser Group
shall provide the Seller (at the Seller’s cost) with reasonable access at
reasonable times on reasonable advance notice to (and the right to take copies
of) the books, accounts, customer lists and all other records held by it after
Closing to the extent that such books, accounts, customer lists and other
records relate to the conduct or performance of the Acquired Businesses during
the period prior to Closing (the Records). This obligation is subject to the
provisions of clause 28 (Confidentiality).

23.2 For 7 years following the Closing Date, no member of the Purchaser Group
shall dispose of or destroy any of the Records without first giving the Seller
at least 2 months’ notice of its intention to do so and giving the Seller a
reasonable opportunity to remove and retain any of them (at the Seller’s
expense).

23.3 For 7 years following the Closing Date, each member of the Purchaser Group
shall (at the Seller’s expense) also give such reasonable assistance to any
member of the Seller Group as the Seller may reasonably request in relation to
any third party proceedings by or against any member of the Seller Group so far
as they relate to the Acquired Business, including proceedings relating to
employees’ claims or taxation.

23.4 For 7 years following the Closing Date, the Seller shall, and shall procure
that each member of the Seller’s Group shall, provide the Purchaser (at the
Purchaser’s cost) with reasonable access at reasonable times on reasonable
advance notice to: (i) any information (including Non-Exclusive Information)
held by it (and the right to take copies of such information), provided that to
the extent that such information also contains information that is confidential
to the Worldwide Household Business or any other business conducted by any
member of the Seller’s Group, such confidential information shall be redacted
from the information to be provided to the Purchaser and (ii) any employees of
the Seller Group, in each case as is reasonably required by the Purchaser in
connection with the Acquired Businesses.

24. CHANGES OF NAME AND DOMAIN NAME REGISTRATIONS

24.1 The Purchaser shall procure that (i) to the extent legally possible in the
relevant jurisdictions, within 45 days after the Closing Date, or (ii) otherwise
as soon as reasonably practicable, the name of any Target Company which consists
of or incorporates the term “SARA LEE”, “SARA”, “LEE”, “SL” or “KIWI” is changed
to a name which does not include that term or any name which, in the reasonable
opinion of the Seller, is substantially or confusingly similar.

24.2 Subject to clauses 24.3 and 24.4, the Purchaser shall not, and shall
procure that its Affiliates, and (with effect from the Closing Date), the Target
Companies and the Acquired Businesses, shall not:

 

(a) carry out any advertising, marketing, promotional or sales activities that
refer in any way whatsoever to the term “SARA LEE” (or any substantially or
confusingly similar term) with effect from the Closing Date; or

 

(b) order any packaging, labels or advertising, marketing, promotional or sales
literature or other materials (including finished goods) bearing the term “SARA
LEE” (or any substantially or confusingly similar term) with effect from the
Closing Date.

 

23



--------------------------------------------------------------------------------

24.3 Subject to clause 24.4, the Purchaser shall, and shall procure that the
Business Purchasers, the Target Companies and the Acquired Businesses shall, as
soon as reasonably practicable after the Closing Date (and in any event within
60 days afterwards), cease all further use of the term “SARA LEE” (or any
substantially or confusingly similar term) and shall remove any trade or service
name or mark, business name, logo, symbol or domain name related to or
incorporating the term “SARA LEE” (or any substantially or confusingly similar
term) from the properties and assets of the Target Companies and the Acquired
Businesses.

24.4 Notwithstanding the restrictions set out in clauses 24.1 to 24.3, the
Purchaser, the Target Companies and the Business Purchasers shall be permitted,
and are hereby granted a non-exclusive licence:

 

(a) for three months with effect from the Closing Date, to order packaging and
labels that are identical to those used in the Acquired Businesses at the
Closing Date; and

 

(b) to use, sell or otherwise dispose of any packaging or labels or any
advertising, marketing, promotional or sales literature or other materials for
finished product existing at the Closing Date or as described in clause 24.4(a),

that bear the term “SARA LEE” or “SL” or any trade or service name or mark,
business name, logo or symbol incorporating the term “SARA LEE” or “SL” and to
use the term “SARA LEE”, “SL” or any trade or service name or mark, business
name, logo or symbol incorporating the term “SARA LEE” or “SL” on or in
connection with any finished product yet to be packaged and/or labelled before
being sold until such time as the last of such finished products (incorporating
such packaging or labels) has been sold; provided that the Purchaser shall (and
shall procure that the Target Companies and the Business Purchasers shall):

 

  (i) use all commercially reasonable efforts to dispose of such finished
products (incorporating such packaging or labels) promptly after the Closing
Date;

 

  (ii) not apply or affix any such packaging or labels to any products with
effect from the date that is six months after the Closing Date;

 

  (iii) not make any changes to the advertising, marketing, promotional or sales
literature and other material; and

 

  (iv) in any event, on or before the date which is 12 months following the
Closing Date, cease all further use of the term “SARA LEE” (or any substantially
or confusingly similar term) and destroy any unused packaging, labels or
advertising, marketing, promotional or sales literature, other materials or
finished product on which the term “SARA LEE” (or any substantially or
confusingly similar term) is used and certify to the Seller that such
destruction has occurred.

24.5 The Seller shall, and shall procure that each member of the Seller Group
and the Worldwide Household Business Purchaser shall, upon Closing or as soon as
reasonably practicable thereafter remove from any web sites which it is
retaining (or, as the case may be, acquiring in connection with the Worldwide
Household Business) any reference to the Acquired Businesses and delete any
hypertext links which connect any such web sites to web sites which relate to
the Acquired Businesses.

24.6 The Purchaser shall, and shall procure that each member of the Purchaser
Group shall, upon Closing or as soon as reasonably practicable thereafter remove
from any web sites which it acquires pursuant to the terms of this Agreement any
reference to the Worldwide Household Business or any business to be retained by
the Seller or other member of the Seller Group and delete any hypertext links
which connect any such web sites to web sites which relate to the Worldwide
Household Business or any business to be retained by the Seller or other member
of the Seller Group.

 

24



--------------------------------------------------------------------------------

24.7 On or as soon as reasonably possible after Closing, the Purchaser and the
Seller shall send out a joint notice in the Agreed Form to an agreed list of the
suppliers, customers and clients of the Acquired Businesses advising them of the
transfer of the Acquired Businesses.

25. AGENCY STRUCTURE

Each of the Seller and the Purchaser agrees that it is entering into this
Agreement on its own behalf as principal and as agent on behalf of the
Designated Sellers or (as the case may be) the Designated Purchasers on the
basis set out in Schedule 17.

26. PAYMENTS

26.1 Any payment to be made pursuant to this Agreement by the Purchaser (or any
member of the Purchaser Group) shall be made to the Seller’s Bank Account. The
Seller agrees to pay each member of the Seller Group that part of each payment
to which it is entitled.

26.2 Any payment to be made pursuant to this Agreement by the Seller (or any
member of the Seller Group) shall be made to the Purchaser’s Bank Account. The
Purchaser agrees to pay each member of the Purchaser Group that part of each
payment to which it is entitled.

26.3 Payment under clause 26.1 and 26.2 shall be in immediately available funds
by electronic transfer on the due date for payment. Receipt of the amount due
shall be an effective discharge of the relevant payment obligation.

26.4 If any sum due for payment in accordance with this Agreement is not paid on
the due date for payment, the person in default shall pay Default Interest on
that sum from but excluding the due date to and including the date of actual
payment calculated on a daily basis.

27. ANNOUNCEMENTS

27.1 Neither the Seller nor the Purchaser (nor any of their respective
Affiliates or representatives) shall make any announcement or issue any circular
in connection with the existence or subject matter of this Agreement (or any
other Transaction Document) without the prior written approval of the other.

27.2 The restriction in clause 27.1 shall not apply to the extent that the
announcement or circular is required by law, by any stock exchange or any
regulatory or supervisory body or authority of competent jurisdiction to which
any party is subject or submits, whether or not the requirement has the force of
law. If this exception applies, the party making the announcement or issuing the
circular shall use its reasonable efforts to consult with the other party in
advance as to its form, content and timing provided that any such announcement
shall be made only after notice to the other party.

28. CONFIDENTIALITY

28.1 For the purposes of this clause 28:

 

(a) Confidential Information means any written information and information
transferred or obtained orally, visually, electronically or by any other means
comprising:

 

  (i) (in relation to the obligations of the Purchaser) any information received
or held by the Purchaser (or any of its Representatives) relating to the Seller
Group or, prior to Closing, any of the Target Companies and/or the Businesses;
or

 

25



--------------------------------------------------------------------------------

  (ii) (in relation to the obligations of the Seller) any information received
or held by the Seller (or any of its Representatives) relating to the Purchaser
Group, or, following Closing, any of the Target Companies and/or the Businesses;
and

 

  (iii) information relating to the provisions of, and negotiations leading to,
this Agreement and the other Transaction Documents (including, without
limitation, the Purchaser’s interest in the Acquired Businesses or any part
thereof and any arrangements or document relating to the transactions
contemplated by this Agreement and the other Transaction Documents);

 

(b) Representatives means the respective directors, officers, employees, agents,
advisers, accountants and consultants of each Party and of its respective
Affiliates.

28.2 The Parties shall (and undertake to procure that their respective
Affiliates and Representatives shall) maintain the confidentiality of the
Confidential Information and shall not disclose Confidential Information to any
person except (i) as permitted by this clause 28 or (ii) with the prior written
approval of the other party.

28.3 This clause 28 shall not prevent the disclosure of Confidential Information
by the Parties or their Representatives to the extent the relevant party can
demonstrate that:

 

(a) disclosure is required by law or by any stock exchange or any regulatory,
governmental or antitrust body (including any tax authority) or any other
relevant authority of competent jurisdiction to which any party is subject or
submits having applicable jurisdiction (provided that if this exception applies,
the party making such disclosure shall provide reasonable written notice of its
intention to disclose such information and take into account the reasonable
comments of the other party when making such disclosure);

 

(b) disclosure is of Confidential Information which was lawfully in the
possession of that party or any of its Representatives (in either case as
evidenced by written records) without any obligation of secrecy prior to its
being received or held;

 

(c) disclosure is of Confidential Information which has previously become
publicly available other than as a result of the fault of that party, its
Affiliates or their Representatives;

 

(d) disclosure is required for the purpose of any arbitral or judicial
proceedings arising out of this Agreement (or any other Transaction Document);
and

 

(e) disclosure is required for the purpose of implementation of any of the
arrangements and/or steps contemplated pursuant to this Agreement.

28.4 The Parties and their respective Affiliates shall only disclose
Confidential Information to Representatives if they are reasonably required to
do so for purposes connected with the transactions contemplated by this
Agreement and only if the Representatives are informed of the confidential
nature of the Confidential Information.

28.5 If this Agreement terminates, the Purchaser shall as soon as practicable on
request by the Seller:

 

(a) return to the Seller all written documents and other materials relating to
the Seller, any Target Company, any Business or this Agreement (including any
Confidential Information) which the Seller (or its Representatives) have
provided to the Purchaser (or its Representatives) without keeping any copies of
them;

 

(b) destroy all information or other documents derived from such Confidential
Information; and

 

(c) so far as it is practicable to do so, expunge such Confidential Information
from any computer, word processor or other device.

 

26



--------------------------------------------------------------------------------

28.6 The Parties agree that the confidentiality letter between them in relation
to the Transaction contemplated by this Agreement shall terminate forthwith and
that none of them shall have any rights or remedies under the confidentiality
letter save for antecedent breach.

29. JOINT AND SEVERAL LIABILITY UNILEVER PLC AND UNILEVER NV

All of the obligations of Unilever PLC and/or Unilever NV under or pursuant to
this Agreement and the other Transaction Documents (whether or not expressed to
be given by Unilever PLC and Unilever NV individually or together) are given
jointly and severally and Unilever PLC and Unilever NV shall each have joint and
several liability in respect of all such obligations.

30. ASSIGNMENT ETC.

Unless the Seller and the Purchaser specifically agree in writing, no person
shall assign, transfer, charge or otherwise deal with all or any of its rights
under this Agreement nor grant, declare, create or dispose of any right or
interest in it. Any purported assignment in contravention of this clause 30
shall be void.

31. FURTHER ASSURANCES

31.1 Each of the Seller and the Purchaser shall, for a period of 12 months from
the Closing Date, do or procure the doing of all such acts and/or execute (or
procure the execution of) such further documents as may be required by law or be
necessary to implement and give effect to this Agreement, it being agreed that
the Costs associated with the preparation of any such further documents for the
recordal of the transfer to the Purchaser of any IPR shall be borne by the
Purchaser. As soon as reasonably practicable following Closing, the Seller shall
not, and shall procure that no member of the Seller Group shall, renew or use to
host or redirect to any web site any domain name retained by the Seller Group
that includes both the “SARA LEE” name and any trade name or mark comprised in
the Business IP (in any order or combination). The Seller shall cease all use
with effect from Closing of, and shall as soon as reasonably practical following
Closing either abandon, surrender or allow to lapse any registration or
application for, any trade mark that includes both SARA LEE, SARA, LEE, SL or
KIWI and any trade name or mark comprised in the Business IP.

31.2 As soon as reasonably practicable following Closing and in any event on or
before the date which is the first anniversary of the Closing Date, the parties
shall review the composition of the Seller Group and the Acquired Businesses
with a view to establishing whether any of them contains any asset (including
any Intellectual Property Rights) which is owned by a member of the Seller Group
but which is an asset that was intended, pursuant to the terms of this Agreement
to transfer to the Purchaser Group as part of the Acquired Businesses or is
owned by a member of the Purchaser Group but which is an Excluded Asset
(together, the “Wrong Box Assets”). So far as permitted by law or by the
provisions of any contract to be transferred pursuant to this clause 31.2, any
such Wrong Box Assets shall be promptly transferred for no further consideration
to (i) such member of the Purchaser Group as the Purchaser may specify, and
shall be held on trust for the Purchaser pending such transfer or, as
appropriate, to (ii) such member of the Seller Group as the Seller may specify,
and shall be held on trust for the Seller pending such transfer.

31.3 The Seller shall ensure that:

 

(a) no Intellectual Property Rights (other than relating to Information
Technology) that relate exclusively to the Acquired Businesses and no IP
Agreements that relate exclusively to the Acquired Businesses, and to the extent
allocated to the Acquired Businesses in accordance with Exhibit 8 (and only to
that extent) other IP Agreements, are assigned or otherwise transferred
(including by means of a sale of the shares of the company that owns such
Intellectual Property Rights or is a party to such IP Agreements) by a member of
the Seller Group to the Worldwide Household Business Purchaser;

 

27



--------------------------------------------------------------------------------

(b) it is entitled, on terms substantially similar to those set out in clause
31.2, to recover from the Worldwide Household Business Purchaser any
Intellectual Property Rights and IP Agreements described in clause 31.3(a) that
are transferred by a member of the Seller Group to the Worldwide Household
Business Purchaser; and

 

(c) it exercises its rights described in clause 31.3(b).

31.4 To the extent that any member of the Purchaser Group receives any payment
from a third party after Closing which is attributable to a Wrong Box Asset the
Purchaser covenants to procure that such sum is promptly paid to such member of
the Seller Group as the Seller may specify and is held on trust for the Seller
pending such transfer.

31.5 To the extent that any member of the Seller Group receives any payment from
a third party after Closing which is attributable to a Wrong Box Asset held by
it the Seller covenants to procure that such sum is promptly paid to such member
of the Purchaser Group as the Purchaser may specify and is held on trust for the
Purchaser pending such transfer.

31.6 Each of the Seller and the Purchaser shall procure that its respective
Affiliates comply with all obligations under this Agreement which are expressed
to apply to any such Affiliates.

31.7 The Seller and the Purchaser agree that they shall, each bearing their own
respective costs, cooperate with each other to ensure that to the extent
possible all Environmental Consents required in order to carry on the Acquired
Businesses as carried on at the date of Closing and which are transferable
or otherwise require any notification or application to continue in force are
transferred to the Purchaser (or to the relevant member of the Purchaser’s Group
that carries on the Acquired Business to which any such Environmental Consent
relates) or are the subject of a requisite notification or application, as the
case may be, without undue delay. For the avoidance of doubt the primary
responsibility for any application, notification or transfer of any
Environmental Consent shall rest with the Purchaser (or relevant member of the
Purchaser Group, as the case may be) save in respect of any Environmental
Consent for which Environmental Law provides that any application, notification
or transfer must be made or instigated by the Seller or by the Seller and
Purchaser acting jointly. With effect from Closing the Purchaser shall assume
the obligations and perform and carry out, complete and discharge all of the
obligations under the Environmental Consents in good faith and in accordance
with their terms and shall indemnify the Seller in respect of all liabilities,
losses, costs, expenses, demands or claims suffered or incurred by the Seller in
the period after Closing arising under or in relation to any of the
Environmental Consents, except to the extent any such liability, loss, cost,
expense, demand or claim arises from any act or omission of the Seller or any
other member of the Seller Group.

31.8 The Seller shall have control and conduct of the Excluded Amersfoort
Liabilities and shall, at its own cost, use reasonable endeavours to execute and
deliver such documents and/or take such other action as is reasonably necessary
in order to effect the assumption by a member of the Sellers Group of the
obligations under the Amersfoort Agreements in respect of the Excluded
Amersfoort Liabilities so that the relevant member of the Sellers Group becomes
the obligor under the Amersfoort Agreements in substitution for the relevant
member of the Purchaser’s Group as soon as reasonably practicable after Closing.

31.9 The Seller shall take reasonable steps to ensure that the Purchaser is
reasonably informed of all material steps and action taken by the Seller in
relation to the Excluded Amersfoort Liabilities and shall have regard to the
reasonable representations of the Purchaser in relation to the Excluded
Amersfoort Liabilities.

31.10 The Purchaser shall indemnify the Seller and each member of the Seller
Group against any Liabilities suffered or incurred by the Seller or any member
of the Seller Group to the extent that any act or omission of the Purchaser or
any member of the Purchaser Group after Closing exacerbates or increases or
worsens any pollution or contamination or hazardous substance that is the
subject of the Excluded Amersfoort Liabilities.

 

28



--------------------------------------------------------------------------------

32. COSTS

32.1 Except as otherwise provided in this Agreement (or any other Transaction
Document), the Seller and the Purchaser shall each be responsible for its own
costs, charges and other expenses (including those of its Affiliates) incurred
in connection with the Proposed Transactions.

32.2 The Purchaser or its Affiliates shall bear all stamp duty, notarisation
fees or other documentary transfer or transaction duties, and all stamp duty
reserve tax, stamp duty land tax and any other transfer taxes (including, in
each case, any related interest or penalties arising as a result of the
execution of this Agreement or of any of the other Transaction Documents whether
or not any of the same are assessed on the Purchaser or its Affiliates or the
Seller or its Affiliates. For the avoidance of doubt, the obligations of the
Purchaser under this clause 32.2 shall not apply with respect to any pre-Closing
restructuring steps taken as part of the disposition structure described in
Schedule 3 that are taken in advance of any transfer of Shares or Businesses (or
any part thereof) to the Purchaser or its Affiliates, it being agreed that all
stamp duty, notarisation fees or other documentary transfer or transaction
duties, and all stamp duty reserve tax, stamp duty land tax and any other
transfer taxes in connection with such steps shall be borne by the Seller or its
Affiliates.

33. NOTICES

33.1 Any notice in connection with this Agreement shall be in writing in English
and delivered by hand, fax, registered post or courier using an internationally
recognised courier company. A notice shall be effective upon receipt and shall
be deemed to have been received (i) at the time of delivery, if delivered by
hand, registered post or courier or (ii) at the time of transmission if
delivered by fax provided that in either case, where delivery occurs outside
Working Hours, notice shall be deemed to have been received at the start of
Working Hours on the next following Business Day.

33.2 The addresses and fax numbers of the parties for the purpose of clause 33.1
are:

 

Seller   

Address:

 

3500 Lacey Road

Downers Grove

IL 60515

USA

   Fax:    For the attention of:    General Counsel       Purchaser   

Address:

 

Unilever House

100 Victoria Embankment

London EC4Y 0DY

United Kingdom

  

Fax:

 

+44 20 7822 6536

   For the attention of:    General Counsel, Europe      

34. CONFLICT WITH OTHER AGREEMENTS

34.1 If there is any conflict between the terms of this Agreement and any other
agreement, this Agreement shall prevail (as between the parties to this
Agreement and as between any members of the Seller Group and any members of the
Purchaser Group) unless (i) such other agreement expressly states that it
overrides this Agreement in the relevant respect and (ii) the Seller and the
Purchaser are either also parties to that other agreement or otherwise expressly
agree in writing that such other agreement shall override this Agreement in that
respect.

 

29



--------------------------------------------------------------------------------

34.2 Without prejudice to clause 34.1, the Purchaser undertakes that no claim
shall be made by any member of the Purchaser Group under any of the Local
Agreements for breach of any warranty, representation, undertaking, covenant or
indemnity relating to the sale of any of the Target Companies and/or Businesses
(or part thereof).

35. WHOLE AGREEMENT

35.1 In this clause 35 the Relevant Parties shall mean the Seller, the
Purchaser, each Designated Seller and each Designated Purchaser, and each of
them shall be a Relevant Party.

35.2 This Agreement and the other Transaction Documents together set out the
whole agreement between the Relevant Parties in respect of the sale and purchase
of the Shares and the Businesses and supersede any prior agreement (whether oral
or written) relating to the Proposed Transactions. It is agreed that:

 

(a) no Relevant Party shall have any claim or remedy in respect of any
statement, representation, warranty or undertaking made by or on behalf of any
other Relevant Party (or any of its Connected Persons) in relation to the
Proposed Transactions which is not expressly set out in this Agreement or any
other Transaction Document;

 

(b) any terms or conditions implied by law in any jurisdiction in relation to
the Proposed Transactions are excluded to the fullest extent permitted by law
or, if incapable of exclusion, any right, or remedies in relation to them are
irrevocably waived;

 

(c) the only right or remedy of a Relevant Party in relation to any provision of
this Agreement or any other Transaction Document shall be for breach of this
Agreement or the relevant Transaction Document; and

 

(d) except for any liability in respect of a breach of this Agreement or any
other Transaction Document, no Relevant Party (or any of its Connected Persons)
shall owe any duty of care or have any liability in tort or otherwise to any
other Relevant Party (or its respective Connected Persons) in relation to the
Proposed Transactions

provided that this clause shall not exclude any liability for (or remedy in
respect of) fraudulent misrepresentation. Each Relevant Party agrees to the
terms of this clause 35 on its own behalf and as agent for each of its Connected
Persons. For the purpose of this clause, Connected Persons means (in relation to
a Relevant Party) the officers, employees, agents and advisers of that Relevant
Party or any of its Affiliates.

36. WAIVERS, RIGHTS AND REMEDIES

Except as expressly provided in this Agreement, no failure or delay by any party
in exercising any right or remedy relating to this Agreement or any of the
Transaction Documents shall affect or operate as a waiver or variation of that
right or remedy or preclude its exercise at any subsequent time. No single or
partial exercise of any such right or remedy shall preclude any further exercise
of it or the exercise of any other remedy.

37. COUNTERPARTS

This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (PDF) or telecopy shall
be as effective as delivery of a manually executed counterpart of this
Agreement. In relation to each counterpart, upon confirmation by or on behalf of
the signatory that the signatory authorises the attachment of such counterpart
signature page to the final text of this Agreement, such counterpart signature
page shall take effect together with such final text as a complete authoritative
counterpart.

 

30



--------------------------------------------------------------------------------

38. VARIATIONS

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of the direct contracting parties to it. For this purpose, a
variation to this Agreement shall include any deletion, addition, supplement or
replacement, howsoever effected.

39. INVALIDITY

Each of the provisions of this Agreement and the other Transaction Documents is
severable. If any such provision is held to be or becomes invalid or
unenforceable in any respect under the law of any jurisdiction, it shall have no
effect in that respect and the parties shall use all reasonable efforts to
replace it in that respect with a valid and enforceable substitute provision the
effect of which is as close to its intended effect as possible.

40. THIRD PARTY ENFORCEMENT RIGHTS

A person who is not a party to this Agreement shall have no right under any
statutory provision to enforce any of its terms.

41. GOVERNING LAW AND JURISDICTION

41.1 This Agreement shall be governed by, and interpreted in accordance with,
English law.

41.2 Except as expressly provided otherwise in this Agreement, the courts of
England are to have exclusive jurisdiction to settle any disputes which may
arise in connection with the creation, validity, effect, interpretation or
performance of, or the legal relationships established by, this Agreement. For
such purposes each party irrevocably submits to the jurisdiction of the English
courts, waives any objections to the jurisdiction of those courts and
irrevocably agrees that a judgment or order of the English courts in connection
with this Agreement is conclusive and binding on it and may be enforced against
it in the courts of any other jurisdiction.

41.3 The Purchaser shall at all times maintain an agent for service of process
and any other documents in proceedings in England or any other proceedings in
connection with this Agreement. The Purchaser’s agent for service shall be
Unilever PLC, Unilever House, Blackfriars, London EC4P 4BQ, United Kingdom (or
such other person as notified in writing to the Seller) and any claim form,
judgment or other notice of legal process shall be sufficiently served on the
Purchaser if delivered to such agent at its address for the time being.

41.4 The Seller shall at all times maintain an agent for service of process and
any other documents in proceedings in England or any other proceedings in
connection with this Agreement. The Seller’s agent for service shall be Sara Lee
UK Finance Limited, 225 Bath Road, Slough SL1 4AU, United Kingdom (or such other
person as notified in writing to the Seller) and any claim form, judgment or
other notice of legal process shall be sufficiently served on the Seller if
delivered to such agent at its address for the time being.

 

31